Exhibit 10.1
 
CREDIT AGREEMENT
Dated as of August 19, 2010
among
PATTERSON – UTI ENERGY, INC.,
as the Borrower,
WELLS FARGO BANK, N.A.,
as Administrative Agent,
an L/C Issuer, Swing Line Lender and a Lender,
and
The Other Lenders Party Hereto
REGIONS BANK N.A.,
as Syndication Agent
BANK OF AMERICA, N.A., COMERICA BANK,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC
as Lead Arranger and Sole Book Runner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    24  
1.03 Accounting Terms
    25  
1.04 Rounding
    25  
1.05 Times of Day
    25  
1.06 Letter of Credit Amounts
    25  
1.07 Responsible Officer
    26  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    26  
 
       
2.01 The Loans
    26  
2.02 Borrowings, Conversions and Continuations of Loans
    26  
2.03 Letters of Credit
    28  
2.04 Voluntary Prepayments
    37  
2.05 Mandatory Prepayments
    37  
2.06 Termination or Reduction of Commitments
    37  
2.07 Repayment of Loans
    38  
2.08 Interest
    38  
2.09 Fees
    39  
2.10 Computation of Interest and Fees
    40  
2.11 Evidence of Debt
    40  
2.12 Payments Generally; Administrative Agent’s Clawback
    41  
2.13 Sharing of Payments by Lenders
    42  
2.14 Increase in Revolving Credit Facility
    43  
2.15 Swing Line Loans
    44  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    48  
 
       
3.01 Taxes
    48  
3.02 Illegality
    50  
3.03 Inability to Determine Rates
    50  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    51  
3.05 Compensation for Losses
    52  
3.06 Mitigation Obligations; Replacement of Lenders
    53  
3.07 Survival
    53  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    53  
 
       
4.01 Conditions of Initial Credit Extension
    53  
4.02 Conditions to all Credit Extensions
    55  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    56  
 
       
5.01 Existence, Qualification and Power; Compliance with Laws
    56  
5.02 Authorization; No Contravention
    56  
5.03 Governmental Authorization; Other Consents
    57  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
5.04 Binding Effect
    57  
5.05 Financial Statements; No Material Adverse Effect
    57  
5.06 Litigation
    57  
5.07 No Default
    57  
5.08 Ownership of Property; Liens
    58  
5.09 Environmental Compliance
    58  
5.10 Insurance
    58  
5.11 Taxes
    58  
5.12 ERISA Compliance
    58  
5.13 Subsidiaries; Equity Interests
    59  
5.14 Margin Regulations; Investment Company Act
    59  
5.15 Disclosure
    59  
5.16 Compliance with Laws
    60  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    60  
 
       
6.01 Financial Statements
    60  
6.02 Certificates; Other Information
    61  
6.03 Notices
    62  
6.04 Payment of Obligations
    63  
6.05 Preservation of Existence, Etc
    63  
6.06 Maintenance of Properties
    63  
6.07 Maintenance of Insurance
    63  
6.08 Compliance with Laws
    63  
6.09 Books and Records
    63  
6.10 Inspection Rights
    64  
6.11 Use of Proceeds
    64  
6.12 Additional Guarantors
    64  
 
       
ARTICLE VII NEGATIVE COVENANTS
    64  
 
       
7.01 Liens
    64  
7.02 Foreign Subsidiaries and Joint Ventures
    66  
7.03 Indebtedness of Subsidiaries
    66  
7.04 Fundamental Changes
    67  
7.05 Hedging Agreements
    69  
7.06 Change in Nature of Business
    69  
7.07 Transactions with Affiliates
    69  
7.08 Burdensome Agreements
    69  
7.09 Use of Proceeds
    69  
7.10 Financial Covenants
    69  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    69  
 
       
8.01 Events of Default
    69  
8.02 Remedies Upon Event of Default
    71  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
8.03 Application of Funds
    72  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
    73  
 
       
9.01 Appointment and Authority
    73  
9.02 Rights as a Lender
    73  
9.03 Exculpatory Provisions
    73  
9.04 Reliance by Administrative Agent
    74  
9.05 Delegation of Duties
    75  
9.06 Resignation of Administrative Agent
    75  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    76  
9.08 No Other Duties, Etc
    76  
9.09 Administrative Agent May File Proofs of Claim
    76  
9.10 Guaranty Matters
    77  
 
       
ARTICLE X MISCELLANEOUS
    77  
 
       
10.01 Amendments, Etc
    77  
10.02 Notices; Effectiveness; Electronic Communication
    78  
10.03 No Waiver; Cumulative Remedies
    80  
10.04 Expenses; Indemnity; Damage Waiver
    80  
10.05 Payments Set Aside
    82  
10.06 Successors and Assigns
    82  
10.07 Treatment of Certain Information; Confidentiality
    87  
10.08 Right of Setoff
    88  
10.09 Interest Rate Limitation
    88  
10.10 Counterparts; Integration; Effectiveness
    88  
10.11 Survival of Representations and Warranties
    89  
10.12 Severability
    89  
10.13 Impacted Lenders
    89  
10.14 Governing Law; Jurisdiction; Etc
    91  
10.15 Waiver of Jury Trial
    92  
10.16 USA PATRIOT Act Notice
    92  
10.17 ENTIRE AGREEMENT
    92  
10.18 Termination of Commitments under Existing Credit Agreement
    92  
SIGNATURES
    S-1  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          SCHEDULES    
 
       
 
  1.01   Existing Letters of Credit
 
  2.01   Commitments and Applicable Percentages
 
  5.13   Subsidiaries; Other Equity Investments
 
  7.01   Existing Liens
 
  10.02   Administrative Agent’s Office; Certain Addresses for Notices
 
        EXHIBITS    
 
      Form of
 
  A   Loan Notice
 
  B-1   Revolving Credit Note
 
  B-2   Term Note
 
  C   Compliance Certificate
 
  D   Assignment and Assumption
 
  E   Guaranty
 
  F   Opinion of Counsel
 
  G   Swing Line Loan Notice
 
  H   Prepayment Notice

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of August 19, 2010 among PATTERSON
— UTI ENERGY, INC., a Delaware corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and WELLS FARGO BANK, N.A., as Administrative Agent, Swing Line
Lender, an L/C Issuer and a Lender.
     The Borrower has requested that the Lenders provide a term facility and a
revolving credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the acquisition by the Borrower or one or more of its
wholly-owned Subsidiaries of certain pressure pumping and electric wireline
assets of the Sellers pursuant to the Asset Purchase Agreement.
     “Administrative Agent” means Wells Fargo in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time provide to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement, as the same may hereafter be
renewed, extended, amended or restated from time to time.
     “Applicable Percentage” means (a) in respect of the Term Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s

 



--------------------------------------------------------------------------------



 



Term Commitment at such time and (ii) thereafter, the principal amount of such
Term Lender’s Term Loans at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt to Capitalization Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) as set forth below:

                                  Applicable Rate                     Eurodollar
            Debt to           Rate;     Pricing   Capitalization   Commitment  
Letters of     Level   Ratio   Fee   Credit   Base Rate   1    
Less than or equal to 20%
    0.500 %     2.75 %     1.75 %        
 
                          2    
Greater than 20%, but less than or equal to 30%
    0.625 %     3.25 %     2.25 %        
 
                          3    
Greater than 30%
    0.750 %     3.75 %     2.75 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Debt to Capitalization Ratio shall become effective as of the date (the
“Adjustment Date”) that is the first day of the fiscal quarter (the “Applicable
Quarter”) immediately following the date that a Compliance Certificate is due to
be delivered pursuant to Section 6.02(b) hereof; provided, however, that if a
Compliance Certificate is not delivered within thirty (30) days after the date
due, then Pricing Level 3 shall apply as of the Adjustment Date.
     The Applicable Rate in effect from the Closing Date through the date the
Compliance Certificate is delivered in connection with the fiscal quarter ended
September 30, 2010, shall be the Pricing Level 1.

-2-



--------------------------------------------------------------------------------



 



     “Applicable Revolving Credit Percentage” means with respect to any
Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable
Percentage in respect of the Revolving Credit Facility at such time.
     “Appropriate Lender” means, at any time, (a) with respect to any of the
Term Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Wells Fargo Securities, LLC (or each successor thereto),
in its capacity as lead arranger and sole book runner.
     “Asset Purchase Agreement” means the Asset Purchase Agreement dated as of
July 2, 2010, among one or more of the Borrower’s wholly-owned Subsidiaries, the
Borrower, the Sellers, and Key Energy Services, Inc., a Maryland corporation,
together with all exhibits and schedules thereto.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2009, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
     “AutoBorrow Agreement” means any agreement providing for automatic
borrowing services between the Borrower and the Swing Line Lender.
     “Auto-Extension Letter of Credit” has the meaning set forth therefor in
Section 2.03(b)(iii).

-3-



--------------------------------------------------------------------------------



 



     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
greatest of (a) the Federal Funds Rate plus one and one-half percent (1.50%),
(b) the Daily One Month LIBOR Rate plus one and one-half percent (1.50%), and
(c) the rate of interest in effect for such day as publicly announced from time
to time by Wells Fargo as its “prime rate.” The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or
a Term Borrowing, as the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means, in addition, any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, for purposes of this Agreement and to the extent permitted by
applicable Laws, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement.
     “Change of Control” means an event or series of events by which:
          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other

-4-



--------------------------------------------------------------------------------



 



fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 25% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);
          (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
          (c) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means a Term Commitment or a Revolving Credit Commitment, as
the context may require.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income

-5-



--------------------------------------------------------------------------------



 



taxes (including state franchise taxes based on income or similar taxes based on
income) payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation, depletion and amortization expense and (iv) other expenses
of the Borrower and its Subsidiaries reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period and minus, to
the extent included in calculating such Consolidated Net Income, all non-cash
items increasing Consolidated Net Income for such period. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters, if the Borrower or any Subsidiary has had a material acquisition or
disposition during such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such material acquisition
or disposition had occurred on the first day of such period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis,
excluding (a) Indebtedness of the type described in clauses (b) (so long as such
amounts in such clause are contingent obligations), (c) and (g) of the
definition of Indebtedness and (b) Guarantees in respect of Indebtedness
described in the foregoing clause (a).
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
     “Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Borrower and its Subsidiaries on that date.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Daily One Month LIBOR” means, for any day, the rate per annum equal to the
Eurodollar Rate for a one month Interest Period.

-6-



--------------------------------------------------------------------------------



 



     “Debt to Capitalization Ratio” means the ratio of Consolidated Funded
Indebtedness to Total Capital.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations or participations in
Swing Line Loans or any other amount required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder,
(b) has indicated to the Administrative Agent that such Lender will not fund any
portion of the Loans or participations in L/C Obligations or Swing Line Loans
required to be funded by it hereunder, (c) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (d) has, or has a direct or indirect parent
company that has (i) become, been deemed, or is insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.

-7-



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) an L/C Issuer and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c), (m) or (o) of the Code.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete withdrawal (within the meaning of Section 4203

-8-



--------------------------------------------------------------------------------



 



of ERISA) or partial withdrawal (within the meaning of Section 4205 of ERISA) by
the Borrower or any ERISA Affiliate from a Multiemployer Plan or receipt by the
Borrower or an ERISA Affiliate of notice that a Multiemployer Plan is in
reorganization within the meaning of Section 4241 of ERISA; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041(c) of ERISA, receipt by the Borrower or an ERISA
Affiliate of notice or the termination or a Multiemployer Plan under
Section 4041A of ERISA, or receipt by the Borrower or an ERISA Affiliate of
notice of the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) receipt by the Borrower or an ERISA Affiliate of
notice of a determination by the PBGC that an event has occurred or a condition
exists which constitutes grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available,
internationally recognized source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason or will not adequately and fairly
reflect the cost to the Required Lenders of funding such Loan, then either
(A) the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Administrative Agent and with a term equivalent to such Interest
Period would be offered by Administrative Agent’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period or (B) for purposes of determining the Daily One Month LIBOR
Rate only, the Daily One Month LIBOR Rate shall be equal to the arithmetic
average (rounded in accordance with normal market practice) of BBA LIBOR for
each day during the week prior to BBA LIBOR becoming unavailable.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the United States, any state
thereof, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes

-9-



--------------------------------------------------------------------------------



 



imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Administrative Agent, any Lender, any L/C Issuer, any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder or the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a), and (d) in the case of any
Foreign Lender that is subject to withholding tax on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), any additional withholding tax that is imposed
on amounts payable to such Foreign Lender as a result of a Change in Law.
     “Existing Credit Agreement” means the Credit Agreement dated as of
March 20, 2009 among the Borrower, the lenders party thereto and Wells Fargo, as
administrative agent, as amended, supplemented or otherwise modified on or
before the date hereof.
     “Existing Letters of Credit” means those certain Letters of Credit that are
outstanding on the Closing Date and that are listed on Schedule 1.01.
     “Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the rate most recently
published.
     “Fee Letter” means the letter agreement, dated July 9, 2010, among the
Borrower and the Arranger.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

-10-



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantor” means (a) as of the Closing Date, each of the Domestic
Subsidiaries identified on Schedule 5.13, and (b) after the Closing Date, any
other Subsidiary of the Company required to execute a Guaranty under
Section 6.12 hereof.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E,
and such additional guaranty agreements as may hereafter be executed.

-11-



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Borrower or any of its Subsidiaries in any
and all oil, gas and other liquid or gaseous hydrocarbon properties and
interests, including without limitation, mineral fee or lease interests,
production sharing agreements, concession agreements, license agreements,
service agreements, risk service agreements or similar Hydrocarbon interests
granted by an appropriate Governmental Authority, farmout, overriding royalty
and royalty interests, net profit interests, oil payments, production payment
interests and similar interests in Hydrocarbons, including any reserved or
residual interests of whatever nature.
     “Hydrocarbons” means oil, gas, casing head gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products refined, separated,
settled and dehydrated therefrom, including, without limitation, kerosene,
liquefied petroleum gas, refined lubricating oils, diesel fuel, drip gasoline,
natural gasoline, helium, sulfur and all other minerals.
     “Immaterial Subsidiary” means Ambar Lone Star Fluids Services LLC and any
Subsidiary having total assets (real or personal, tangible or intangible) of
less than $100,000.
     “Impacted Lender” means (a) any Lender that is a Defaulting Lender and
(b) any Lender as to which (i) the Borrower, the Administrative Agent or any L/C
Issuer has a good faith belief that such Lender has defaulted in fulfilling its
obligations under one or more other syndicated credit facilities or (ii) an
entity that controls such Lender has been deemed insolvent or become subject to
a bankruptcy or other similar proceeding.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
          (b) (i) reimbursement obligations of such Person in respect of letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; and (ii) contingent
obligations of such Person in respect of letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
          (c) net obligations of such Person under any Swap Contract;
          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable to a Person in
the United States or Canada in the ordinary course of business and, in each
case, not past due for more than 60 days,

-12-



--------------------------------------------------------------------------------



 



and (ii) trade accounts payable to a Person in a country other than the United
States or Canada in the ordinary course of business and, in each case, not past
due for more than 120 days); and
          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
          (f) capital leases;
          (g) Off-Balance Sheet Liabilities;
          (h) obligations in respect of a forward sale of production for which
such Person has received payment in advance other than on ordinary trade terms;
          (i) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, on a date certain and not subject to any
contingencies, or at the option of the holder of such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and
          (j) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four prior fiscal quarters
ending on such date to (b) Consolidated Interest Charges for such period.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last
Business Day of each March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate

-13-



--------------------------------------------------------------------------------



 



Loan and ending on the date one, three or six months thereafter, as selected by
the Borrower in its Loan Notice; provided that:
          (a) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
          (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
          (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The term “Investment” does not include (a) investment in cash
equivalents or short-term marketable debt securities; (b) extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, or (c) investments in direct
ownership interests in Oil and Gas Properties (and related personal property
used in the operating, working or development thereof), net revenue interests,
royalty interests, or related to Oil and Gas Agreements, or other similar
arrangements in the ordinary course of the Borrower’s business which are usual
and customary in the ordinary course of the oil and gas exploration and
production business. As used in this definition, “Person” does not include a
natural person.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower or in favor of an L/C Issuer and relating
to any such Letter of Credit.
     “Joint Venture” means any Person (A) in which the Borrower or a Subsidiary
invests cash, or to which the Borrower or a Subsidiary transfers assets (other
than in the ordinary course of business) used or useful in the Borrower’s or
such Subsidiary’s business, and the Borrower or such Subsidiary receives in
return ownership interests in such Person, (B) that carries on a trade or
business that is the same or similar to the business carried on by the Borrower
and its

-14-



--------------------------------------------------------------------------------



 



Subsidiaries, (C) some portion of the equity interests (excluding director’s
qualifying shares or similar ownership qualifications applying to such Person’s
board of directors or similar policy making group) of which are owned by a
Person or Persons other than the Borrower or its Subsidiaries, and (D) the
senior management functions of which are carried out by a group that includes
officers or directors of the Borrower or a Subsidiary; provided, however, that a
Joint Venture shall not include:
          (a) a natural person, or
          (b) a Person having a class of common stock (a) that is registered
under the Securities Exchange Act of 1934, (b) that is publicly traded on a
recognized national market, including electronic markets such as the NASDAQ
Stock Market, or (c) for which bid or ask prices are quoted in the publication
known as the pink sheets or similar reporting service for thinly traded
companies.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Wells Fargo or Bank of America, each in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.

-15-



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time designate by notice to
the Borrower and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a standby
letter of credit or a commercial letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is not later than the
earlier to occur of (1) twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date and
(2) six months after the Maturity Date (excluding automatic extensions in the
applicable Letter of Credit, which extensions are subject to annual cancellation
in accordance with the terms of an Auto-Extension Letter of Credit), (or, if
such day is not a Business Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $150,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, any Autoborrow Agreement, and the Guaranty.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the ability of
the Loan Parties collectively to perform their payment or other material
obligations under any Loan Document; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it

-16-



--------------------------------------------------------------------------------



 



is a party, or (d) a material adverse effect upon the legality, validity,
binding effect or enforceability against a Guarantor of any Loan Document to
which it is a party if such material adverse effect constitutes a material
adverse effect on the legality, validity, binding effect or enforceability of
the Loan Documents against the Borrower and the Guarantors considered as a
whole.
     “Maturity Date” means (a) with respect to the Revolving Credit Facility,
August 19, 2013, and (b) with respect to the Term Facility, August 19, 2014.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or with respect to which the
Borrower or any ERISA Affiliate may have any liability, contingent or otherwise.
     “Note” means a Term Note, a Revolving Credit Note or the Swing Line Note,
as the context may require.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Off-Balance Sheet Liabilities” means, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred provided that such investment is ultimately due for repayment at
some date certain, and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) any Synthetic Lease Obligation; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) is characterized as indebtedness for tax purposes
but not for accounting purposes in accordance with GAAP or (ii) is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries (for purposes of this clause (d), any transaction structured to
provide tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).

-17-



--------------------------------------------------------------------------------



 



     “Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrower and its Subsidiaries.
     “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Property
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including, without limitation, all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and any and all property,
now owned or hereinafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such
Hydrocarbon Interests or property (excluding drilling rigs, automotive equipment
or other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (other than Excluded
Taxes) arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or

-18-



--------------------------------------------------------------------------------



 



enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except to the extent such taxes, charges or similar levies are
attributable to a Lender’s failure to comply with Section 3.01(e).
     “Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, with respect to which the
Borrower or any ERISA Affiliate, may have any liability, contingent or
otherwise.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, (c) with respect to a Swing Line Loan, a Swing Line Loan Notice,
and (d) if an AutoBorrow Agreement is in effect, any notice required under such
AutoBorrow Agreement.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and

-19-



--------------------------------------------------------------------------------



 



the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, Lenders holding in the aggregate more than
50% of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Required Revolving Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
     “Required Term Lenders” means, as of any date of determination, Term
Lenders holding more than 50% of the Term Facility on such date; provided that
the portion of the Term Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Revolving Credit Commitments on the date hereof is $400,000,000.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, or the
facility provided pursuant to Section 2.01(b), as the context may require.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(b).

-20-



--------------------------------------------------------------------------------



 



     “Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing
Line Loans, as the case may be, made by such Revolving Credit Lender,
substantially in the form of Exhibit B-1.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Sellers” means Key Energy Pressure Pumping Services, LLC, a Texas limited
liability company, and Key Electric Wireline Services, LLC, a Delaware limited
liability company.
     “Senior Note Indebtedness” means unsecured Indebtedness of the Borrower
evidenced by bonds, debentures, notes or other similar instruments; provided
that (a) the scheduled maturity date of such Indebtedness shall not be earlier
than one year after the Maturity Date (as such term is herein defined when such
Indebtedness is incurred) and the scheduled maturity date of such Indebtedness
may not be shortened, (b) such Debt shall not have any amortization or other
requirement to purchase, redeem, retire, defease or otherwise make any payment
in respect thereof, other than at scheduled maturity thereof and mandatory
prepayments triggered upon change in control or disposition of assets, and
(c) the agreements and instruments governing such Indebtedness shall not
contain, other than as a consequence of amendments to this Agreement or any
other Loan Document, (i) (A) any financial maintenance covenants that are more
restrictive than those in this Agreement, or (B) any other affirmative or
negative covenants that are, taken as a whole, materially more restrictive than
those set forth in this Agreement; provided that the inclusion of any covenant
that is customary with respect to such type of Indebtedness and that is not
found in this Agreement shall not be deemed to be more restrictive for purposes
of this clause (B), (ii) any restriction on the ability of the Borrower or any
of its Subsidiaries to amend, modify, restate or otherwise supplement this
Agreement (other than as to the maximum principal amount permitted to be
incurred hereunder) or the other Loan Documents, (iii) any restrictions on the
ability of any Subsidiary of the Borrower to guarantee the payment of the
Obligations (as such Obligations may be amended, supplemented, modified, or
amended and restated), provided that a requirement that any such Subsidiary also
guarantee such Indebtedness shall not be deemed to be a violation of this clause
(iii), or (iv) any restrictions on the ability of any Subsidiary or the Borrower
to incur Indebtedness under this Agreement.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
     “SPC” has the meaning specified in Section 10.06(h).
     “Solvent” means, as to any Person, on the date of any determinations, that
on such date the fair value of the property of such Person, exclusive of
property transferred, concealed or removed with intent to hinder, delay or
defraud such entity’s creditors and property that may be exempted from property
of a bankruptcy estate pursuant to Section 522 of the Bankruptcy Code of 1978,
as amended, is greater than the total amount of the probable liability of the
debts of such Person. The determination of “Solvent” may include considerations,
determinations and assumptions that are reasonable for such conclusion.

-21-



--------------------------------------------------------------------------------



 



     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.15, or, if an AutoBorrow Agreement is in effect, any transfer of funds
pursuant to such AutoBorrow Agreement.
     “Swing Line Lender” means Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.15(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.15(b), which, if in writing, shall be substantially in the form of
Exhibit G, or if an AutoBorrow Agreement is in effect, such other form as may be
required therein.

-22-



--------------------------------------------------------------------------------



 



     “Swing Line Note” means the promissory note made by the Borrower payable to
the order of the Swing Line Lender evidencing the indebtedness of the Borrower
to the Swing Line Lender resulting from Swing Line Loans in form acceptable to
the Swing Line Lender.
     “Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in
effect, the earliest to occur of (i) the date required by such AutoBorrow
Agreement, (ii) demand is made by the Swing Line Lender and (iii) the Maturity
Date, or (b) if an AutoBorrow Agreement is not in effect, the earlier to occur
of (i) three (3) Business Days after demand is made by the Swing Line Lender if
no Default exists, and otherwise upon demand by the Swing Line Lender and
(ii) the Maturity Date.
     “Swing Line Sublimit” means an amount equal to $40,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a).
     “Term Commitment” means, as to each Term Lender, its obligation to make
Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term Commitments on the date hereof is $100,000,000.
     “Term Facility” means, at any time, (a) (i) on or prior to the Closing
Date, the aggregate amount of the Term Commitments at such time and
(ii) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time, or (b) the facility provided pursuant to
Section 2.01(a), as the context may require.
     “Term Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans at such time.
     “Term Loan” means an advance made by any Term Lender under the Term
Facility.

-23-



--------------------------------------------------------------------------------



 



     “Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B-2.
     “Threshold Amount” means $20,000,000.
     “Total Capital” means, at any time, the sum of (a) Consolidated Funded
Indebtedness at such time and (b) Consolidated Net Worth as of the last day of
the most recently ended fiscal quarter of the Borrower.
     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans,
Swing Line Loans and L/C Obligations.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA as of the most recently completed
fiscal year of the Pension Plan, over the current value of that Pension Plan’s
assets as of the most recently completed fiscal year of the Pension Plan,
determined in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Wells Fargo” means Wells Fargo Bank, N.A. and its successors.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and

-24-



--------------------------------------------------------------------------------



 



Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be calculated and
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
          (b) Changes in GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP (including but not limited to any Statement of Financial
Accounting Standards) or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then (a) such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, and (b) if such change in GAAP would
affect the computation of any financial ratio or requirement set forth in this
Agreement, then if so requested by the Administrative Agent, the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

-25-



--------------------------------------------------------------------------------



 



     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time (for purposes of clarity, it is
understood by the parties that in the case of a Letter of Credit which is issued
in an initial face amount and is subsequently drawn, the “stated amount” shall
mean the remaining amount available to be drawn); provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
     1.07 Responsible Officer. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 The Loans.
          (a) The Term Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan to the Borrower
on the Closing Date in an amount not to exceed such Term Lender’s Term
Commitment Percentage of the Term Facility. The Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
          (b) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period for the Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.04, and reborrow
under this Section

-26-



--------------------------------------------------------------------------------



 



2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
          (a) Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurodollar Rate Loan.
          (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify, on the same day that the request is received from the Borrower,
each Lender of the amount of its Applicable Percentage under the applicable
Facility of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Applicable Percentage of the
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such

-27-



--------------------------------------------------------------------------------



 



funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Wells Fargo’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than six Interest Periods in effect with respect to
Loans.
          (f) If an AutoBorrow Agreement is in effect, each Swing Line Borrowing
shall be made as provided in such AutoBorrow Agreement.
     2.03 Letters of Credit.
          (a) The Letter of Credit Commitment.
          (i) Subject to the terms and conditions set forth herein, (A) each of
the L/C Issuers agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the day that is seven days
prior to the Maturity Date then in effect, to issue Letters of Credit for the
account of the Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (w) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans, shall not exceed
such Lender’s Revolving Credit Commitment, (x) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit, (y) the Outstanding
Amount of the L/C Obligations related

-28-



--------------------------------------------------------------------------------



 



to Letters of Credit issued by Wells Fargo shall not exceed $115,000,000 and
(z) the Outstanding Amount of the L/C Obligations related to Letters of Credit
issued by Bank of America shall not exceed $35,000,000. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
          (ii) No L/C Issuer shall issue any Letter of Credit, if, subject to
Section 2.03(b)(iii), the expiry date of such requested Letter of Credit would
(excluding automatic extensions in the applicable Letter of Credit, which
extensions are subject to annual cancellation in accordance with the terms of an
Auto-Extension Letter of Credit) occur after the Letter of Credit Expiration
Date.
          (iii) No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:
          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which an L/C Issuer is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
          (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;
          (C) except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, such Letter of Credit is in an initial stated amount less
than $500,000;
          (D) such Letter of Credit is to be denominated in a currency other
than Dollars; or
          (E) if a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time an Impacted Lender

-29-



--------------------------------------------------------------------------------



 



hereunder, unless such L/C Issuer has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender.
          (iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
          (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          (vi) Each L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and such L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than 10:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to such L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to such L/C
Issuer and the Administrative Agent

-30-



--------------------------------------------------------------------------------



 



such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as such L/C Issuer
or the Administrative Agent may reasonably require.
          (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.
          (iii) If the Borrower so requests in any applicable Letter of Credit
Application, such L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

-31-



--------------------------------------------------------------------------------



 



          (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, such L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, such L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 10:00 a.m. on
the date of any payment by the applicable L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the binding effect of such notice.
          (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of such L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 12:00 Noon on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to such L/C Issuer.
          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from such L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
such L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

-32-



--------------------------------------------------------------------------------



 



          (iv) Until each Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse an L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of such amount
shall be solely for the account of such L/C Issuer.
          (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse an L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
          (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation. A certificate of an L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be presumed correct
absent manifest error.
          (d) Repayment of Participations.
          (i) At any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Credit Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

-33-



--------------------------------------------------------------------------------



 



          (ii) If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by an L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
          (e) Obligations Absolute. The obligation of the Borrower to reimburse
an L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
          (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), an L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
          (iv) any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
          (v) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.

-34-



--------------------------------------------------------------------------------



 



          (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of an
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and an L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
          (g) Cash Collateral. Upon the request of the Administrative Agent,
(i) if an L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of seven days prior to the Maturity Date then in effect, any L/C Obligation
for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the Revolving Credit Lenders, as collateral for the
L/C Obligations, either (A) cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuers (which documents are hereby consented to by the
Lenders) or (B) one or more letters of credit issued by financial institutions
having the same or better credit rating as the applicable L/C Issuers in form
and substance satisfactory to the Administrative Agent and the applicable L/C
Issuers (which are hereby consented to by the Lenders). Derivatives of such term
have corresponding meanings.

-35-



--------------------------------------------------------------------------------



 



The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Revolving Credit Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts at Wells Fargo.
          (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by
an L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.
          (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate applicable to Eurodollar Rate Loans times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate
applicable to Eurodollar Rate Loans during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate applicable to Eurodollar Rate Loans separately
for each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, equal to the
greater of (i) 0.125% per annum, computed on the stated amount of such Letter of
Credit and (ii) $500.00. Such fronting fee shall be due and payable in advance
on the date of the issuance of the Letter of Credit, and, in the case of an
increase or extension only, on the date of such increase or such extension. For
purposes of computing the stated amount of any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to each applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit in each case as determined in accordance with such L/C
Issuer’s fee policy as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
          (k) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
          (l) Letter of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account

-36-



--------------------------------------------------------------------------------



 



of, a Subsidiary, the Borrower shall be obligated to reimburse the applicable
L/C Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
     2.04 Voluntary Prepayments. (a) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 10:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date (which shall be a Business
Day) and amount of such prepayment, the Type(s) of Loans to be prepaid and shall
be substantially in the form of Exhibit H. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Loan shall be accompanied by all accrued interest to the
date of prepayment on the amount prepaid, and, in the case of Eurodollar Rate
Loans, any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Term Loans pursuant to this Section 2.04(a) shall be applied
to the principal repayment installments thereof in the order of maturity as
instructed by the Borrower, or in the absence of any such instruction, in the
direct order of maturity, and each such prepayment shall be applied to the Loans
of the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.
          (b) The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date (which shall be a Business Day) and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. If an AutoBorrow Agreement is in
effect, each prepayment of a Swing Line Borrowing shall be made as provided in
such AutoBorrow Agreement.
     2.05 Mandatory Prepayments. If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility then in effect,
the Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05 unless after the
prepayment in full of the Revolving Credit Loans the Total

-37-



--------------------------------------------------------------------------------



 



Revolving Credit Outstandings exceed the Revolving Credit Facility then in
effect. If an AutoBorrow Agreement is in effect, the Borrower shall make such
mandatory prepayments of Swing Line Loans which may be required under such
AutoBorrow Agreement.
     2.06 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Revolving Credit Facility, the Letter
of Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Letter of Credit Sublimit. The Administrative Agent will promptly notify the
Lenders of any termination or reduction of the Letter of Credit Sublimit, Swing
Line Sublimit or the Revolving Credit Commitment under this Section 2.06. Upon
any reduction of the Revolving Credit Commitments, the Revolving Credit
Commitment of each Revolving Credit Lender shall be reduced by such Lender’s
Applicable Revolving Credit Percentage of such reduction amount. All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
     2.07 Repayment of Loans.
          (a) Term Loans. The Borrower shall repay to the Term Lenders (i) on
each of November 19, 2010, February 19, 2011, May 19, 2011 and August 19, 2011,
a principal amount equal to 1.25% of the aggregate principal amount of the Term
Loans made on the Closing Date, (B) on each of November 19, February 19, May 19
and August 19, commencing November 19, 2011 and through August 19, 2013, a
principal amount equal to 2.50% of the aggregate principal amount of the Term
Loans made on the Closing Date and (C) thereafter on each November 19,
February 19, May 19, and August 19 thereafter, until the last such day to occur
prior to the Maturity Date for the Term Facility, in a principal amount for each
such date equal to 5.00% of the aggregate principal amount of the Term Loans
made on the Closing Date and (ii) on the Maturity Date for the Term Facility, an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.
          (b) Revolving Credit Loans. The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
          (c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the Swing Line Payment Date.

-38-



--------------------------------------------------------------------------------



 



     2.08 Interest.
          (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for the Revolving
Credit Facility.
          (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter, so long as such amount
remains unpaid, bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
          (ii) If any Event of Default under Section 8.01(f) with respect to the
Borrower occurs and is continuing, then the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
          (iii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
          (iv) Upon the request of the Required Lenders, so long as any Event of
Default is continuing (except as set forth in clause (ii) above),, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
          (v) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. Except as provided in Section 10.13, in addition to certain fees
described in subsections (i) and (j) of Section 2.03:

-39-



--------------------------------------------------------------------------------



 



          (a) Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender (other than a Defaulting Lender)
in accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Rate times the actual daily amount by which the
Revolving Credit Facility exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations. For
the avoidance of doubt, Swing Line Loans are not deducted from Revolving Credit
Facility when calculating the commitment fee under this Section 2.09(a). The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable in arrears at the end of each calendar
quarter, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
          (b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
          (ii) The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Wells Fargo’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be presumed correct and binding for all
purposes, absent manifest error.
     2.11 Evidence of Debt.
          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be presumed correct
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and

-40-



--------------------------------------------------------------------------------



 



records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
          (b) In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
          (c) The indebtedness of the Borrower to the Swing Line Lender
resulting from Swing Line Loans shall be evidenced by the Swing Line Note.
     2.12 Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on

-41-



--------------------------------------------------------------------------------



 



interbank compensation and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
          (ii) Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or an L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or an L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumed correct, absent
manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a

-42-



--------------------------------------------------------------------------------



 



representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. Subject to Sections 2.16 and 10.08, if
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
          (a) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
          (b) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.14 Increase in Revolving Credit Facility.
          (a) Request for Increase. Provided no Default has occurred and is
continuing, upon notice to the Administrative Agent (which shall promptly notify
the Revolving Credit Lenders), the Borrower may from time to time request an
increase in the Revolving Credit Facility; provided that (i) the Revolving
Credit Facility shall not at any time exceed $500,000,000, (ii) any such request
for an increase shall be in a minimum amount of $10,000,000, or a whole multiple
of $1,000,000 in excess thereof, and (iii) the Borrower may make a maximum of
three such requests. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Credit Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Revolving Credit Lenders).

-43-



--------------------------------------------------------------------------------



 



          (b) Lender Elections to Increase. Each Revolving Credit Lender shall
notify the Administrative Agent within such time period specified in the notice
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. Any Revolving Credit Lender not responding within such time
period shall be deemed to have declined to increase its Revolving Credit
Commitment.
          (c) Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent and the L/C Issuers and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Revolving Credit Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.
          (d) Effective Date and Allocations. If the Revolving Credit Facility
is increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Revolving Credit Lenders of the final allocation of
such increase and the Increase Effective Date.
          (e) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date
(i) signed by a Responsible Officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (1) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (2) no Default exists, (ii) new Notes to each Revolving Credit
Lender who requests a Note, to the extent required as a result of the increase
in the Revolving Credit Facility, and (iii) an opinion of counsel as to the
corporate (or partnership or limited liability company) authorization of the
Borrower and the Guarantors of the increase, substantively in the form delivered
on the Closing Date. The Borrower shall prepay any Revolving Credit Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section.
          (f) Conflicting Provisions. This Section shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.
     2.15 Swing Line Loans.

-44-



--------------------------------------------------------------------------------



 



          (a) The Swing Line. Subject to the terms and conditions set forth
herein, and if an AutoBorrow Agreement is in effect, subject to the terms and
conditions of such AutoBorrow Agreement, the Swing Line Lender may in its sole
and absolute discretion, in reliance upon the agreements of the other Lenders
set forth in this Section 2.15, make loans (each such loan and each transfer of
funds pursuant to any AutoBorrow Agreement, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of the Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof and, if an AutoBorrow Agreement is in effect, such additional terms and
conditions of such AutoBorrow Agreement, the Borrower may borrow under this
Section 2.15, prepay under Section 2.04, and reborrow under this Section 2.15.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan. If an
AutoBorrow Agreement is in effect and any of the terms of this Section 2.15(a)
conflict with such AutoBorrow Agreement, the terms of such AutoBorrow Agreement
shall govern and control. No Lender shall have any rights or obligations under
any AutoBorrow Agreement, but each Lender shall have the obligation to purchase
and fund risk participations in the Swing Line Loans and to refinance Swing Line
Loans as provided in this Agreement. Borrower shall have the sole right to
determine whether a Loan is funded as a Swing Line Loan or as a Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing)

-45-



--------------------------------------------------------------------------------



 



of the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.15(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
          (c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), or the Borrower at any time in its sole and absolute discretion may
request, that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender or the
Borrower, as applicable, shall furnish to the other a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Applicable
Revolving Credit Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.15(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.
          (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.15(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender or the Borrower
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.15(c)(i) shall be deemed payment in respect of such participation.
          (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.15(c) by the time specified in Section 2.15(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per

-46-



--------------------------------------------------------------------------------



 



annum equal to the greater of the Federal Funds Rate and a rate determined by
the Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be presumed correct absent manifest error.
          (iv) Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.15(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.15(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
          (d) Repayment of Participations. (i) At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Revolving Credit Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
          (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
          (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.15 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

-47-



--------------------------------------------------------------------------------



 



          (f) Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
          (g) Discretionary Nature of the Swing Line Facility. Notwithstanding
any terms to the contrary contained herein or in any AutoBorrow Agreement, the
Swing Line facility provided herein or in any AutoBorrow Agreement (i) is an
uncommitted facility and the Swing Line Lender may, but shall not be obligated
to, make Swing Line Loans, and (ii) may be terminated at any time by the Swing
Line Lender or Borrower upon written notice by the terminating party to the
non-terminating party.
     2.16 Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is not a Defaulting Lender, to the extent not prohibited by
applicable Law:
          (a) Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Sections 10.01 and 10.13(c)(ii).
          (b) Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as cash
collateral for existing or future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists and Obligations are outstanding, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that, with respect to this clause
eighth if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were

-48-



--------------------------------------------------------------------------------



 



satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.16(b)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
          (c) Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.15, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.
          (d) Rights and Remedies against a Defaulting Lender. The rights and
remedies against, and with respect to, a Defaulting Lender or, to the extent
applicable, any Impacted Lender under this Section 2.16, are in addition to, and
cumulative of, all other rights and remedies that the Administrative Agent, any
Lender, any L/C Issuer, the Borrower or any other Loan Party may, at any time,
have against, or with respect to, such Defaulting Lender or any Impacted Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

-49-



--------------------------------------------------------------------------------



 



          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law,
to the extent such Other Taxes are imposed on the Borrower or any obligation of
it hereunder under applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be presumed correct absent manifest error. However, neither the
Administrative Agent, any Lender nor any L/C Issuer shall be entitled to receive
any payment with respect to Indemnified or Other Taxes that are incurred or
accrued more that 270 days prior to the date the Administrative Agent, such
Lender or such L/C Issuer gives notice and demand thereof to the Borrower.
          (d) Evidence of Payments. As soon as reasonably practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, at the time or times prescribed by law or reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall
promptly notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
     Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this

-50-



--------------------------------------------------------------------------------



 



Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent or as required by applicable law, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
          (i) duly completed copies of IRS Form W-8BEN claiming the benefits of
the portfolio interest exemption pursuant to subsection (iii) below or
eligibility for benefits of an income tax treaty to which the United States is a
party,
          (ii) duly completed copies of IRS Form W-8ECI,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
or (D) that such payments are not effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States, and (y) duly
completed copies of IRS Form W-8BEN, or
          (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
          (f) Treatment of Certain Refunds. If the Administrative Agent, any
Lender or any L/C Issuer determines in good faith that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or such L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or such L/C Issuer in the event the Administrative Agent, such Lender or such
L/C Issuer is required to repay such refund to such Governmental Authority, in
which case the Administrative Agent, such Lender or such L/C Issuer shall
provide evidence that such refund is due to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or such L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar, or any Governmental Authority has imposed material

-51-



--------------------------------------------------------------------------------



 



restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or (c) the
Eurodollar for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
          (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar) or any
L/C Issuer;
          (ii) subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer); or

-52-



--------------------------------------------------------------------------------



 



          (iii) impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be presumed correct absent manifest error. The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

-53-



--------------------------------------------------------------------------------



 



     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
          (c) any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
          (d) For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded. A certificate of a Lender setting forth in
reasonable detail the amount or amounts and basis or bases necessary to
compensate such Lender as specified in subsection (a), (b) or (c) of this
Section and delivered to the Borrower, accompanied by related calculations,
shall be presumed correct absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     3.06 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any

-54-



--------------------------------------------------------------------------------



 



Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender becomes an Impacted Lender, the Borrower may replace or remove,
as the case may be, such Lender in accordance with Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
          (i) executed counterparts of this Agreement and the Guaranty;
          (ii) a Note executed by the Borrower in favor of each Lender
requesting a Note and a Swing Line Note executed by the Borrower in favor of the
Swing Line Lender;
          (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a secretary or assistant secretary or
similar officer of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;
          (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of incorporation or formation;
          (v) a favorable opinion of Fulbright and Jaworski, L.L.P., counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit F;
          (vi) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and

-55-



--------------------------------------------------------------------------------



 



approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
          (vii) a certificate signed by a Responsible Officer of the Borrower
certifying, as of the Closing Date, (A) that the representations and warranties
of the Loan Parties set forth in the Loan Documents are true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality or is limited to a specific date), (B) no Default or
Event of Default has occurred and is continuing or, after giving effect to the
initial Borrowing contemplated hereunder or the application of proceeds
therefrom, immediately would result therefrom; and (C) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have or result in, either
individually or in the aggregate, a material adverse effect upon, or a material
adverse change in, the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries taken as a whole;
          (viii) a certificate signed by the chief financial officer of the
Borrower certifying that each of the Loan Parties (on a consolidated basis with
the Subsidiaries), in each case after giving effect to the initial Borrowing
contemplated hereunder, the application of the proceeds thereof and the
consummation of the other transactions contemplated hereby, is or are Solvent;
          (ix) a certificate signed by the chief financial officer of the
Borrower certifying that immediately after giving pro forma effect to the
initial Borrowings, the Borrower shall be in compliance with Section 7.10;
          (x) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date,
signed by a Responsible Officer of the Borrower;
          (xi) evidence satisfactory to the Administrative Agent of the
termination of the Existing Credit Agreement and repayment of all amounts due
thereunder on or before the Closing Date; and
          (xii) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuers, the Swing Line Lender or
the Required Lenders reasonably may require.
          (b) There shall not have occurred (i) any bankruptcy of any Loan
Party, or (ii) any material pending or threatened litigation or other proceeding
by or against a Loan Party that has a reasonable likelihood of being adversely
determined, and if adversely determined, would reasonably be expected to
materially and adversely affect the ability of the Loan Parties as a whole to
repay when due the Loans contemplated herein.
          (c) Any fees required to be paid on or before the Closing Date shall
have been paid.

-56-



--------------------------------------------------------------------------------



 



          (d) Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
          (e) The Administrative Agent and each Lender shall have received all
documentation and other information that the Administrative Agent and each such
Lender shall have reasonably requested in order to comply with its respective
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
          Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
          (a) The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.
          (b) No Default or Event of Default shall have occurred and be
continuing, or after giving effect to such proposed Credit Extension or the
application of the proceeds thereof, would immediately result therefrom.
          (c) The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender, shall have received a Request for Credit
Extension in accordance with the requirements hereof.
          (d) No statute, rule, regulation or other legal requirement shall have
been promulgated or enacted and be in effect that on a permanent basis
restrains, enjoins, or prohibits the Lenders from making such Credit Extension.

-57-



--------------------------------------------------------------------------------



 



     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) violate the terms of any of
such Person’s Organization Documents; (b) violate or result in any breach of, or
the creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law. Each
Loan Party is in compliance with all Contractual Obligations referred to in
clause (b)(i), except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by

-58-



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, moratorium, fraudulent transfer and fraudulent
conveyance laws, and other similar laws and provisions, and general principles
of equity.
     5.05 Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
          (b) From the period commencing on the date of the Audited Financial
Statements and ending on the Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) as to which there is a reasonable
possibility of an adverse determination, and that, if determined adversely,
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.
     5.07 No Default. No Default has occurred and is continuing or after giving
effect to the consummation of the transactions contemplated by this Agreement or
any other Loan Document would immediately result therefrom.
     5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and indefeasible title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
     5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof, the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such

-59-



--------------------------------------------------------------------------------



 



amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. Neither the Borrower nor
any of its Subsidiaries have received any written notice from any Governmental
Authority proposing a tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party, with any Person other than the Borrower or a
Subsidiary of the Borrower, to any tax sharing agreement; provided that the
allocation of taxes in connection with a business acquisition agreement does not
constitute a tax sharing agreement.
     5.12 ERISA Compliance.
          (a) Except as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter or opinion letter from the IRS or an application
for such a letter is currently being processed by the IRS with respect thereto
and, to the best knowledge of the Borrower, no event or circumstance has
occurred or exists which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all material
amounts of required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.
          (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with each other ERISA Event that has occurred or is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; (ii) the Unfunded Pension Liability of all Pension
Plans does not exceed the Threshold Amount; and (iii) neither the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of

-60-



--------------------------------------------------------------------------------



 



Schedule 5.13 free and clear of all Liens. As of the Closing Date, the Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.
     5.14 Margin Regulations; Investment Company Act.
          (a) The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.
          (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders, or has stated in filings with the Securities and Exchange
Commission of the type described in Section 6.02(d), all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by,
or read in conjunction with, other information so furnished) contains any
material misstatement of fact or, when read together with filings with the
Securities and Exchange Commission of the type described in Section 6.02(d),
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading in any
material respect; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. The
Borrower has given all notices required to be delivered pursuant to
Section 6.03.
     5.16 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

-61-



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, its Annual Report, the Form 10-K, or
its equivalent, of the Borrower, for such fiscal year that includes a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and
          (b) as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, its Quarterly Report on Form 10-Q, or its equivalent, of the Borrower
that includes a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, and that includes a
certification of a Responsible Officer of the Borrower in accordance with
applicable law and regulations, certifying that the foregoing fairly presents
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes (provided,
however, that the requirement for certification contained in this paragraph
(b) shall be deemed satisfied by a certification of a Responsible Officer made
in conjunction with a Form 10-Q as required by the Sarbanes-Oxley Act of 2002 as
in effect on the Closing Date (or as subsequently amended if such law as amended
requires a certification that is more comprehensive than, or substantially
similar to, the certification required by this paragraph (b)).
     As to any information contained in materials furnished pursuant to
Section 6.02, the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

-62-



--------------------------------------------------------------------------------



 



     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
          (a) concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or, if any such Default shall exist, stating the nature and status of
such event;
          (b) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;
          (c) promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;
          (d) promptly after the same are available the following (provided,
however, that the requirement to deliver the following may be satisfied by
giving notice as provided in the last paragraph of this Section 6.02): (i) each
report on Form 8-K (other than earnings reports) and effective registration
statement filed with the Securities and Exchange Commission, and (ii) each
annual report, proxy, financial statement or other report sent to the
stockholders of the Borrower, to the extent that such items are not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
          (e) promptly after the furnishing thereof, copies of any statement or
report other than those related to ministerial matters furnished to any holder
of debt securities of any Loan Party or any Subsidiary thereof pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;
          (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
          (g) the items required to be delivered pursuant to Schedule 4.01
within the time periods therein specified; and
          (h) promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

-63-



--------------------------------------------------------------------------------



 



     The Borrower shall be deemed to have satisfied the requirement to deliver
documents pursuant to Section 6.01(a) or (b) or Section 6.02(d) if such
documents shall have been timely made available on “EDGAR” and/or on the
Borrower’s home page on the world wide web (as of the date of this Agreement
located at www.patenergy.com). Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide to the Administrative
Agent a copy by electronic mail of the Compliance Certificates required by
Section 6.02(b) and the financial statements referred to in Section 6.01(a) and
(b). Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
     6.03 Notices. Promptly notify the Administrative Agent and each Lender:
          (a) of the occurrence of any Default;
          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
          (c) of the occurrence of any ERISA Event; and
          (d) of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
except those that are being contested in good faith by appropriate proceedings
and for which adequate reserves have been established in accordance with GAAP;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its

-64-



--------------------------------------------------------------------------------



 



organization except in a transaction permitted by Section 7.04; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the failure to preserve any
of which could reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in accordance with industry practices; (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Person.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to finance
the purchase price for the Acquisition, to pay, in whole or in part, the fees,
commissions and expenses associated with the Acquisition, for working capital,
capital expenditures, letters of credit, acquisitions, repurchases by the
Borrower of the Borrower’s capital stock and general corporate purposes not in
contravention of any Law or of any Loan Document; provided,

-65-



--------------------------------------------------------------------------------



 



however, no portion of the proceeds of any Credit Extension will be used in any
manner prohibited by Section 7.09.
     6.12 Additional Guarantors. Notify the Administrative Agent within 10 days
after the date that any Person becomes a Domestic Subsidiary other than an
Immaterial Subsidiary, and within 10 days after the date that any Person becomes
a Domestic Subsidiary other than an Immaterial Subsidiary, cause such Person to
(a) become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Guaranty or such other document as the Administrative Agent
shall deem appropriate for such purpose, and (b) deliver to the Administrative
Agent documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
          (a) Liens pursuant to any Loan Document;
          (b) Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, and (iii) the direct or any contingent obligor with respect thereto
is not changed;
          (c) Liens for taxes or unpaid utilities not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
          (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
          (e) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

-66-



--------------------------------------------------------------------------------



 



          (f) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
          (g) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
          (h) (i) Liens securing purchase money obligations of the Borrower or
of Subsidiaries of the Borrower, for fixed or capital assets acquired after the
Closing Date, provided that (A) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, (B) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (C) such Liens attach to such property concurrently with or within 90 days
after the acquisition thereof, and (ii) Liens securing any refinancing of such
Indebtedness, provided that such Liens do not extend to additional property and
the amount of the Indebtedness is not increased;
          (i) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments;
          (j) Liens arising in the ordinary course of business under Oil and Gas
Agreements to secure compliance with such agreements, provided that any such
Lien referred to in this clause are for claims which are not delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, and provided, further,
that any such Lien referred to in this clause does not materially impair the use
of the property covered by such Lien for the purposes for which such property is
held by the Borrower or any Subsidiary or materially impair the value of such
property subject thereto, and provided, further, that such Liens are limited to
property that is the subject of the relevant Oil and Gas Agreement and any
proceeds thereof;
          (k) Liens incurred in the ordinary course of business that constitute
banker’s Liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a depositary institution, whether
arising by operation of law or pursuant to contract; and
          (l) Liens not otherwise permitted by this Section 7.01 if at the time
of, and immediately after giving effect to, the creation or assumption of any
such Lien, the aggregate outstanding principal amount of Indebtedness of the
Borrower and its Subsidiaries secured by any Liens not otherwise permitted
hereby does not exceed 10% of Consolidated Net Worth of the Borrower and its
Subsidiaries (determined as of the end of the most recently completed fiscal
quarter for which financial statements have been provided pursuant to
Section 6.01); provided, further, notwithstanding the foregoing, that no Lien
permitted under this Section 7.01(l) shall secure Indebtedness owing under the
Senior Note Indebtedness unless and until the Indebtedness

-67-



--------------------------------------------------------------------------------



 



under the Loan Documents are equally and ratably secured by all property subject
to such Lien, in each case pursuant to documentation reasonably satisfactory to
the Required Lenders.
     7.02 Foreign Subsidiaries and Joint Ventures.
          (a) Make or permit any Domestic Subsidiary to make any Investment in
any Foreign Subsidiary or any Joint Venture unless the book value of all
Investments (including such Investment then being made) in Foreign Subsidiaries
and Joint Ventures made on or after the Closing Date does not exceed an amount
equal to 30% of the total book value of all assets of the Borrower and its
Subsidiaries calculated on a pro forma basis taking into account such
Investment; or
          (b) Incur any Indebtedness owed by the Borrower to any Foreign
Subsidiary or other Subsidiary that is not a Guarantor unless such Indebtedness
is subordinated to the Obligations pursuant to terms that are substantially the
same as the subordination terms applicable to the Guarantors pursuant to the
Guaranty.
     7.03 Indebtedness of Subsidiaries. Permit any Subsidiary of the Borrower to
create, incur, assume or suffer to exist any Indebtedness, except:
          (a) Indebtedness under the Loan Documents;
          (b) Guarantees in respect of Indebtedness otherwise permitted
hereunder of the Borrower;
          (c) Indebtedness owed by any Subsidiary to (i) the Borrower, or
(ii) another Subsidiary, provided that if such Subsidiary to whom such
Indebtedness is owed is not a Guarantor, then such Indebtedness (other than
Indebtedness owed by a Foreign Subsidiary to another Foreign Subsidiary) shall
be subordinated to the Obligations pursuant to terms substantially the same as
the subordination terms applicable to the Guarantors pursuant to the Guaranty;
          (d) purchase money Indebtedness permitted by Section 7.01(h);
          (e) Guarantees in respect of the Senior Note Indebtedness in an
aggregate principal amount of up to $300,000,000;
          (f) unsecured Indebtedness, provided that (i) both before and after
such Indebtedness is created, incurred or assumed, no Default or Event of
Default shall have occurred and be continuing, and (ii) the aggregate
outstanding principal amount of such Indebtedness for all Subsidiaries taken
together shall not exceed at any time an amount equal to 10% of Consolidated Net
Worth; and
          (g) secured Indebtedness, provided that (i) both before and after such
Indebtedness is created, incurred or assumed, no Default or Event of Default
shall have occurred and be continuing, and (ii) the aggregate outstanding
principal amount of such Indebtedness for all Subsidiaries taken together shall
not exceed at any time an amount equal to 5% of Consolidated Net Worth.

-68-



--------------------------------------------------------------------------------



 



     7.04 Fundamental Changes. (A) Wind up, liquidate or dissolve its affairs,
or (B) amalgamate or consolidate with, or merge into, or sell, lease or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its assets to, any other Person, or permit any other Person
to amalgamate or consolidate with, or merge into, or sell, lease or otherwise
dispose of all or substantially all of its assets to, it, except that this
Section 7.04 shall not prohibit any of the following transactions, or any
agreement to effect the same, provided that no Default has occurred and is
continuing or would result therefrom:
          (a) any amalgamation, consolidation or merger, or sale or other
disposition of assets (other than by lease) involving the Borrower or any of its
consolidated Subsidiaries, provided that
          (i) in any such transaction involving the Borrower, the Borrower is
the surviving, resulting or continuing Person in such merger, amalgamation or
consolidation, or the transferee in such sale or other disposition (in any such
case, the “Survivor”),
          (ii) in any such transaction involving any Guarantor, the entity that
constituted the Guarantor immediately prior thereto is the Survivor,
          (b) the Guarantor shall have amalgamated or merged with and into the
Borrower and the Borrower shall be the Survivor, or
          (c) if neither the entity that constituted the Guarantor immediately
prior thereto nor the Borrower is the Survivor, the Survivor shall execute and
deliver to the Administrative Agent an instrument, in form and substance
satisfactory to it, whereby the Survivor shall assume all rights and obligations
of the Guarantor under the Guaranty to which the Guarantor is a party),
          (i) in any such transaction not involving the Borrower or a Guarantor,
a wholly-owned Subsidiary of the Borrower is the Survivor, and
          (ii) in the case of any transaction specified in the foregoing clauses
7.04(a)(i) or (ii) or 7.04(c)(i) (A) the Borrower, the Guarantor (except in a
case specified in clause (a)(ii)) and their Subsidiaries shall be in compliance,
on a pro forma basis after giving effect to such transaction, with the covenants
contained in this Article VII recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower, the Guarantor and their Subsidiaries as if
such transaction had occurred on the first day of each relevant period for
testing such compliance, (B) with respect to any amalgamation, consolidation or
merger, or sale or other disposition of assets with or to a Person not a
consolidated Subsidiary of the Borrower, the Borrower shall have delivered to
the Administrative Agent an officer’s certificate to such effect, together with
all relevant financial information and calculations demonstrating such
compliance and (C) in a transaction of the type described in clause (a)(ii)
above in which a Guarantor is not the Survivor, the Administrative Agent shall
have received an opinion reasonably satisfactory in form, scope and substance to
the Administrative Agent, of counsel reasonably satisfactory to the
Administrative Agent, addressing such matters in

-69-



--------------------------------------------------------------------------------



 



connection with such transaction as the Administrative Agent or such Lender may
reasonably request, and such other documentation as the Administrative Agent may
reasonably request;
          (d) any winding up, liquidation or dissolution of any consolidated
Subsidiary if in the reasonable judgment of the board of directors (or other
managing group) of such Subsidiary, such winding up, liquidation or dissolution
is in the best interests of the Borrower and its consolidated Subsidiaries taken
as a whole and is not materially disadvantageous to any Lender, provided,
however, with respect to any winding up, liquidation or dissolution of any
Guarantor the owner of all of the capital stock of the Guarantor immediately
prior to such event shall be the Borrower or a wholly-owned Subsidiary of the
Borrower;
          (e) transactions and transfers of assets among or between Loan
Parties, or among and between Loan Parties and wholly-owned Subsidiaries or
among and between wholly-owned Subsidiaries, provided that any transaction or
transfers described in this clause (e) that involves the Borrower shall be
subject to the requirements of Section 7.04(a)(i) and any transaction or
transfer that involves a Guarantor shall be subject to the requirements of
Section 7.04(a)(ii); and
          (f) dispositions (whether in the form of a sale of assets or by
merger) not otherwise permitted hereunder which are made for fair market value;
provided that (i) any merger shall be subject to the requirements set forth in
Section 7.04(a), (ii) the aggregate sales price from such disposition shall be
paid in cash or otherwise on payment terms satisfactory to the applicable Loan
Party or Subsidiary, and (iii) the aggregate book value of all assets of the
Borrower and its consolidated Subsidiaries, taken as a whole, shall not be
reduced at any time to an amount which is less than the Asset Threshold Value.
As used in this Section “Asset Threshold Value” means an amount equal to 80% of
the aggregate book value of all assets of the Borrower and its consolidated
Subsidiaries, taken as a whole, on December 31, 2009, as reflected in the
Audited Financial Statements. No disposition (or series of dispositions) shall
be permitted if, following such disposition or series of dispositions, the
aggregate book value of all assets of the Borrower and its consolidated
Subsidiaries, taken as a whole, would be less than the Asset Threshold Value.
     7.05 Hedging Agreements. Enter into any Swap Contracts other than in the
ordinary course of business for the purpose of directly mitigating risks to
which the Borrower or its Subsidiaries are exposed in the conduct of their
business and not for purposes of speculation.
     7.06 Change in Nature of Business. (a) Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto and (b) permit Ambar Lone Star Fluids Services LLC
to conduct any operations.
     7.07 Transactions with Affiliates. Enter into any material transaction of
any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, except that the foregoing shall not apply
to

-70-



--------------------------------------------------------------------------------



 



transactions among the Borrower and one or more of its wholly-owned
Subsidiaries, or between or among the Borrower’s wholly-owned Subsidiaries.
     7.08 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of any
Subsidiary to pay dividends or make other payments or distributions to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, except restrictions that could not reasonably be expected to
impair the Borrower’s ability to repay the Obligations as and when due.
     7.09 Use of Proceeds.
          (a) Use the proceeds of any Credit Extension, whether directly or
indirectly to purchase or carry margin stock (within the meaning of Regulation U
of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose; or
          (b) Use the proceeds of any Credit Extension in connection with the
acquisition of a voting interest of five percent or more in any Person if such
acquisition is opposed by the board of directors or management of such Person.
     7.10 Financial Covenants.
          (a) Permit the Debt to Capitalization Ratio, expressed as a
percentage, to exceed 45% at any time.
          (b) Permit the Interest Coverage Ratio as of the last day of a fiscal
quarter to be less than 3.00 to 1.00.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
          (b) Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a), 6.05(a) or
6.11 or Article VII; or
          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after

-71-



--------------------------------------------------------------------------------



 



delivery of written notice thereof to the Borrower from the Administrative Agent
acting on the instructions of any Lender; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
          (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
          (f) Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or the Borrower
or any of its Subsidiaries shall take any corporate, partnership or company
action in furtherance of the foregoing; or
          (g) Inability to Pay Debts; Attachment. (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or

-72-



--------------------------------------------------------------------------------



 



levied against all or any property of such Person if such property is a material
part of the property of the Borrower and its Subsidiaries taken as a whole and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
          (h) Judgments. There is entered against the Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) the same shall remain undischarged for a
period of 20 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
          (j) Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
          (k) Change of Control. There occurs any Change of Control.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
          (a) declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
          (c) require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

-73-



--------------------------------------------------------------------------------



 



          (d) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the respective L/C Issuers and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the accounts of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral

-74-



--------------------------------------------------------------------------------



 



after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

-75-



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon

-76-



--------------------------------------------------------------------------------



 



receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that

-77-



--------------------------------------------------------------------------------



 



it will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner, Arranger or agents, if any, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

-78-



--------------------------------------------------------------------------------



 



     9.10 Guaranty Matters. The Lenders and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.10.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
          (a) (i) waive any condition set forth in Section 4.01 without the
written consent of each Lender or (ii) after the Closing Date, waive any
condition set forth in Section 4.02 without the written consent of the Required
Revolving Lenders;
          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder; and provided further that only the consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be, shall be necessary to
waive any obligation of the Borrower to pay interest at the Default Rate with
respect to Loans of a particular Facility;
          (e) change (i) Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii)

-79-



--------------------------------------------------------------------------------



 



the order of application of any reduction in the Commitments or any prepayment
of Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.04(b) or 2.05(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term Facility, the Term Lenders,
and (ii) if such Facility is the Revolving Credit Facility, the Revolving
Lenders;
          (f) change (i) any provision of this Section 10.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;
          (g) release all or substantially all of the Guarantors from the
Guaranty (other than as permitted by the Loan Documents) without the written
consent of each Lender;
          (h) change Section 10.06 in a manner that imposes additional
restrictions on the ability of any Lender under any Facility to assign any of
its rights or obligations hereunder without the prior written consent of (i) if
such Facility is the Term Facility, the Required Term Lenders and (ii) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by an L/C Issuer in addition to the Lenders required
above, affect the rights or duties of such L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
     10.02 Notices; Effectiveness; Electronic Communication.

-80-



--------------------------------------------------------------------------------



 



          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
          (i) if to the Borrower, the Administrative Agent, or an L/C Issuer, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Each of the Borrower, the Administrative
Agent and the L/C Issuers may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change

-81-



--------------------------------------------------------------------------------



 



its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the L/C
Issuers.
          (d) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by an L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or any L/C
Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower shall not be required to pay out of pocket expenses incurred by a
Defaulting Lender (including the fees, charges and disbursements of any counsel
for such Defaulting Lender), if such expenses are attributable to such Lender
being a Defaulting Lender.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each

-82-



--------------------------------------------------------------------------------



 



Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the syndication of the credit facilities provided for herein, the
preparation, negotiation execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence or willful misconduct of
such Indemnitee, (B) a breach of a Loan Document in any material respect by such
Indemnitee or (C) such Indemnitee being a Defaulting Lender.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuers or any Related Party of any of the
foregoing, but without limiting the Borrower’s payment obligations with respect
thereto, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), an L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or an L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or an L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use

-83-



--------------------------------------------------------------------------------



 



of the proceeds thereof. No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent and an L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the

-84-



--------------------------------------------------------------------------------



 



Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
          (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

-85-



--------------------------------------------------------------------------------



 



          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
          (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
          (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (v) No Assignment to Borrower or Impacted Lender. No such assignment
shall be made (A) to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or (B) to any Impacted Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04,

-86-



--------------------------------------------------------------------------------



 



3.05, and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be presumed correct, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the L/C Issuers at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register. Upon its receipt of an Assignment and Assumption executed
in conformity with the provisions of this Section 10.06, and payment to it of
all fees due and payable with respect thereto, the Administrative Agent shall
accept such Assignment and Assumption and record it in the Register.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also

-87-



--------------------------------------------------------------------------------



 



shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of

-88-



--------------------------------------------------------------------------------



 



this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
          (i) Resignation as L/C Issuer after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time either L/C Issuer
assigns all of its Commitment and Loans pursuant to subsection (b) above, such
L/C Issuer may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign
as L/C Issuer. In the event of any such resignation as L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Wells Fargo or Bank of America as
L/C Issuer. If either Wells Fargo or Bank of America resigns as L/C Issuer, such
bank shall retain all the rights and obligations of such L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
     10.07 Treatment of Certain Information; Confidentiality.
          (a) Each of the Administrative Agent, the Lenders and the L/C Issuers
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (X) becomes publicly available other than
as a result of a breach of this Section or (Y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

-89-



--------------------------------------------------------------------------------



 



     For purposes of this Section 10.07(a), “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          (b) The Borrower agrees that the Fee Letter and any commitment letter
executed in connection herewith are confidential, and agrees not to disclose any
information contained in any such letter except upon the terms therein set
forth.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Lenders and each Loan Party as herein
provided, and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or,

-90-



--------------------------------------------------------------------------------



 



if it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
     To the extent that the interest rate laws of the State of Texas are
applicable to the Loans for purposes of determining the “maximum rate” or the
“maximum amount,” then those terms mean the “weekly ceiling” from time to time
in effect under Texas Finance Code § 303.001, as limited by Texas Finance Code §
303.009, and, to the extent that this Agreement is deemed an open end account as
such term is defined in Texas Finance Code Section 301.002(a)(14), the Lenders
retain the right to modify the interest rate in accordance with applicable law.
The parties agree that Texas Finance Code, Chapter 346, which regulates certain
revolving loan accounts and revolving triparty accounts, shall not apply to any
revolving loan accounts created under this Agreement or the Notes or maintained
in connection therewith.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

-91-



--------------------------------------------------------------------------------



 



invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     10.13 Impacted Lenders.
          (a) If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is an Impacted Lender, then (y) the Borrower may, upon notice
to such Lender and the Administrative Agent, and (z) in the case of an Impacted
Lender, the Administrative Agent may, upon notice to such Lender and the
Borrower, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
          (i) other than an assignment required by the Administrative Agent, the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (iv) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. In the event that the Administrative
Agent, the Borrower, the other Lenders, the L/C Issuers, and the Swing Line
Lenders each agree that an Impacted Lender has adequately remedied all matters
that caused such Lender to be an Impacted Lender and the Impacted Lender has not
been removed or replaced, then such Lender shall purchase at par such of the
Loans and L/C Advances of the other Lenders (other than Swing Line Loans, unless
and until presented to such Lender for refinancing pursuant to Section 2.15(c))
as the Administrative shall determine may be necessary in order for such Lender
to hold such Loans and L/C Advances in accordance with its Commitment hereunder.
     (b) If a Lender is an Impacted Lender and upon the prior written consent of
the Administrative Agent, the other Lenders, the Swing Line Lender, and the L/C
Issuers (in each

-92-



--------------------------------------------------------------------------------



 



case which consent shall not be unreasonably withheld, conditioned or delayed),
then the Borrower shall have the right to remove such Impacted Lender as a party
to this Agreement, and the Borrower may, upon notice to such Impacted Lender and
the Administrative Agent remove such Impacted Lender by terminating such
Impacted Lender’s Commitment. The Borrower shall (i) pay in full all principal,
interest, fees and other amounts owing to such Impacted Lender through the date
of termination (including its participations in Letters of Credit and Swing Line
Loans), (ii) provide appropriate assurances and indemnities (which may include
cash collateral) to the applicable L/C Issuers and Swing Line Lender as either
may reasonably require with respect to any continuing obligation of such
Impacted Lender to purchase participation interests in any Letters of Credit
then outstanding, and (iii) release such Impacted Lender from its obligations
under the Loan Documents. The Administrative Agent shall distribute an amended
Schedule 2.01, which shall be deemed incorporated into this Agreement, to
reflect the removal of the Impacted Lender and termination of its respective
Commitment. The removal of an Impacted Lender and the termination of such
Lender’s Commitment shall not increase or decrease any other Lender’s Commitment
which shall continue in effect notwithstanding such removal of the Impacted
Lender.
     (c) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes an Impacted Lender, then the following provisions shall apply for
so long as such Lender is an Impacted Lender:
          (i) commitment fees shall cease to accrue on the unfunded portion of
the Commitment of such Impacted Lender pursuant to Section 2.09;
          (ii) the Commitment of such Impacted Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.01 hereof), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Impacted Lender shall require the consent of such Impacted Lender;
          (iii) if the Borrower cash collateralizes any portion of such Impacted
Lender’s L/C Obligations pursuant to Section 2.03(g), the Borrower shall not be
required to pay any fees to such Impacted Lender pursuant to Section 2.09 with
respect to such Impacted Lender’s L/C Obligations during the period such
Impacted Lender’s L/C Obligations are cash collateralized; and
          (iv) if, under the circumstances described in Section 2.03(a)(iii)(E),
an L/C Issuer has issued a Letter of Credit upon satisfactory arrangements as
provided for in such subsection, then Letter of Credit Fees shall not accrue on
such Letter of Credit in respect of such Impacted Lender pursuant to
Section 2.03(i).
     10.14 Governing Law; Jurisdiction; Etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW

-93-



--------------------------------------------------------------------------------



 



YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER APPLICABLE FEDERAL LAW.
          (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR

-94-



--------------------------------------------------------------------------------



 



THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
     10.17 ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     10.18 Termination of Commitments under Existing Credit Agreement. The
Existing Credit Agreement, guaranties and all other agreements, documents and
instruments executed in connection therewith except the Existing Letters of
Credit shall terminate on the Closing Date. Execution of this Agreement by
Lenders who are parties to the Existing Credit Agreement shall constitute a
waiver of the notice provisions in Sections 2.06 of the Existing Credit
Agreement.

-95-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            PATTERSON-UTI ENERGY, INC.,
a Delaware corporation, as Borrower
      By:   /s/ John E. Vollmer III         John E. Vollmer III        Senior
Vice President — Corporate
Development, Chief Financial Officer and
Treasurer     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as Administrative Agent, an L/C Issuer
and a Lender
      By:   /s/ Sarah Sandercock         Name:   Sarah Sandercock       
Title:   Director     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            REGIONS BANK N.A.,
as a Lender
      By:   /s/ Randy Petersen         Name:   Randy Petersen        Title:  
Senior Vice President     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender and as an L/C Issuer
      By:   /s/ William W. Stevenson         Name:   William W. Stevenson       
Title:   Vice President     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
      By:   /s/ Linda Terry         Name:   Linda Terry        Title:  
Authorized Signatory     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Cyd Dillahunty         Name:   Cyd Dillahunty        Title:  
Vice President     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING
CORPORATION, as a Lender
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
General Manager     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            AMEGY BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ G. Scott Collins         Name:   G. Scott Collins       
Title:   Vice President     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, N.A.,
as a Lender
      By:   /s/ Dale Wilson         Name:   Dale Wilson        Title:   Senior
Vice President              By:   /s/ Bruce Robinson         Name:   Bruce
Robinson        Title:   Vice President     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Kevin S. McFadden         Name:   Kevin S. McFadden       
Title:   Vice President     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
as a Revolving Credit Lender
      By:   /s/ John Frazell         Name:   John Frazell        Title:  
Director     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            SCOTIABANC INC.,
as a Term Lender
      By:   /s/ J.F. Todd         Name:   J.F. Todd        Title:   Managing
Director     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



            CATERPILLAR FINANCIAL SERVICES
CORPORATION,
as a Lender
      By:   /s/ Roger Scott Freistat         Name:   Roger Scott Freistat       
Title:   Credit Manager     

Signature Page to Credit Agreement
(Patterson — UTI Energy, Inc.)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
EXISTING LETTERS OF CREDIT

                          ISSUER   L/C #   ACCOUNT
PARTY   BENEFICIARY   AMOUNT
AVAILABLE   MATURITY
Wells Fargo
    NTS659224   Patterson-UTI   Liberty Mutual     37,002,065.00   04/20/2011
Bank, N.A.
        Energy, Inc.   Insurance Company          
 
                       
Bank of
    3074584   Patterson-UTI   Zurich American     1,350,000.00   3/29/2011
America, N.A.
        Energy, Inc.   Insurance Company          
 
                       
Bank of
    3072453   Patterson-UTI   National Union Fire     2,600,000.00   04/08/2011
America, N.A.
        Energy, Inc.   Insurance Co.          
 
                       
Bank of
    3087210   Patterson-UTI   Highland Insurance     285,000.00   3/30/2011
America, N.A.
        Energy, Inc.   Company          
 
                       
TOTAL:
                  41,237,065.00    

Schedule 1.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Revolving     Term     Applicable   Lender  
Commitment     Commitment     Percentage  
Wells Fargo Bank, N.A.
  $ 92,000,000     $ 23,000,000       23.00 %
Regions Bank N.A.
  $ 52,000,000     $ 13,000,000       13.00 %
Bank of America, N.A.
  $ 34,000,000     $ 8,500,000       8.50 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 34,000,000     $ 8,500,000       8.50 %
Comerica Bank
  $ 34,000,000     $ 8,500,000       8.50 %
Sumitomo Mitsui Banking Corporation
  $ 34,000,000     $ 8,500,000       8.50 %
Amegy Bank, National Association
  $ 26,000,000     $ 6,500,000       6.50 %
HSBC Bank USA, N.A.
  $ 26,000,000     $ 6,500,000       6.50 %
U.S. Bank National Association
  $ 26,000,000     $ 6,500,000       6.50 %
The Bank of Nova Scotia
  $ 26,000,000     $ 0       6.50 %1
Scotiabanc Inc.
  $ 0     $ 6,500,000       6.50 %2
Caterpillar Financial Services Corporation
  $ 16,000,000     $ 4,000,000       4.00 %
Total
  $ 400,000,000     $ 100,000,000       100 %

 

1   In respect of the Revolving Credit Facility.   2   In respect of the Term
Facility.

Schedule 2.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

     
Part (a).
  Subsidiaries

                          State of     Percent Owned     Incorporation Name   by
Borrower     or Organization
Ambar Lone Star Fluids Services LLC
    100%     Texas
Patterson Petroleum LLC
    100%     Texas
Patterson-UTI Drilling Canada Limited
    100%     Nova Scotia
Patterson-UTI Drilling Company LLC
    100%     Texas
Patterson-UTI Drilling International, Inc.
    100%     Delaware
Patterson-UTI Management Services, LLC
    100%     Delaware
Universal Well Services, Inc.
    100%     Delaware
Universal Pressure Pumping, Inc.
    100%     Delaware
Universal Wireline, Inc.
    100%     Delaware

     
Part (b)
  Equity Investments in Other Entities

                  Number of Interests       Entity   Held     Description of
Interests
Arrow Construction, Inc.
    5     Shares of Common Stock
ECOMM Security Inc.
    93,478     Shares of Preferred Series A
EPL Acquisition Corp.
    28,820     Shares of Common Stock
Essential Security Software, Inc.
    100,000     Shares of Common Stock
Futurelink Corp.
    2,272     Shares of Common Stock
Giant Studios Inc.
    6,667     Shares of Preferred Convertible Series A
GOIP Global, Inc.
    87     Shares of Common Stock
Loral Space & Communications LTD
    2,400     Shares of Preferred Convertible Series C
Miscor Group Ltd.
    29,000     Shares of Common Stock
NYPPE Holdings LLC
    72,000     Shares of Preferred Class A
RAK Partners II Qualified Purchaser Fund, L.P.
    N/A     $100,000 limited partnership interest
Scorpion Capital Partners, L.P.
    N/A     $250,000 limited partnership interest
Streamcenter Inc.
    10,000     Shares of Series B Redeemable Convertible Preferred
Walker Financial Corp.
    6,774,800     Shares of Common Stock
Mediavest, Inc.
    167     Shares of Common Stock
Network International, Inc.
    125,000     Shares of Common Stock

Schedule 5.13

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
Certain Existing Liens

                      Filing Number   Date Filed   Debtor(s)   Secured Party  
Type of Filing   Description of Collateral
07-0025091296
  7/25/2007   Patterson-UTI Energy, Inc. and Patterson-UTI Drilling Company LLC
(as assumed name)   Lubbock National
Bank
Lubbock, TX   Financing Statement   WorkCentre copier leased by DivLend
Equipment Leasing L.L.C.  
83270631
  7/3/2008   Universal Well Services, Inc.   Cisco Systems
Capital Corporation
Wayne, PA   Financing Statement   Various Cisco IT, server and internet
components  
82887543
  8/25/2008   Patterson-UTI Energy, Inc.   Xerox Corporation
Lewisville, TX   Financing Statement   Five Xerox copiers  
09-0005992054
  3/3/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0006011198
  3/3/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0006012220
  3/3/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0010920788
  4/17/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0010922720
  4/17/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0010922942
  4/17/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0011302137
  4/21/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto

Schedule 7.01

 



--------------------------------------------------------------------------------



 



                      Filing Number   Date Filed   Debtor(s)   Secured Party  
Type of Filing   Description of Collateral
09-0011304624
  4/21/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0011306222
  4/21/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0012305212
  4/30/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0012307365
  4/30/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0012307587
  4/30/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0016579805
  6/11/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0016581292
  6/11/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0016582435
  6/11/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0016898536
  6/15/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-006900055
  6/15/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0016901632
  6/15/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto

Schedule 7.01

 



--------------------------------------------------------------------------------



 



                      Filing Number   Date Filed   Debtor(s)   Secured Party  
Type of Filing   Description of Collateral
09-0016904140
  6/15/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0016906526
  6/15/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0016907214
  6/15/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0018116157
  6/26/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0018116935
  6/26/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0018123549
  6/26/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0018130597
  6/26/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0018130931
  6/26/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0018131629
  6/26/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0020806015
  7/23/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0020828746
  7/23/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto

Schedule 7.01

 



--------------------------------------------------------------------------------



 



                      Filing Number   Date Filed   Debtor(s)   Secured Party  
Type of Filing   Description of Collateral
09-0020829434
  7/23/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0021224080
  7/28/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0021226800
  7/28/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0021229752
  7/28/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
09-0025750967
  9/14/2009   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One Caterpillar Model
3512 engine complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
93988604
  12/14/2009   Universal Well Services, Inc.   Kemper Valve & Fittings Corp.
Wauconda, IL   Financing Statement   All goods manufactured by Kemper Valve &
Fittings Corp. and delivered to or in possession of Universal Well Services,
Inc., including, without limitation certain valves, unions and fittings.  
10-00004508028
  2/16/2010   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   Three Caterpillar Model
3512 engines complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
10-00004511214
  2/16/2010   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   Three Caterpillar Model
3512 engines complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
10-0009968841
  4/8/2010   Patterson-UTI
Drilling Company
LLC   Associated Supply Company, Inc. Lubbock, TX   Financing Statement   One
2008 Model Link Belt 30 Ton Rough Terrain Crane and one 2003 Model Link Belt 50
Ton Rough Terrain Crane

Schedule 7.01

 



--------------------------------------------------------------------------------



 



                      Filing Number   Date Filed   Debtor(s)   Secured Party  
Type of Filing   Description of Collateral
10-0014553342
  5/20/210   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   Three Caterpillar Model
3512 engines complete
with all substitutions,
replacements, additions,
attachments and/or
accessories thereto  
10-0017752811
  6/21/2010   Patterson-UTI
Drilling Company
LLC   Holt Cat
San Antonio, TX   Financing Statement   One 10 diesel package
genset model with all
substitutions,
replacements, additions,
attachments and/or
accessories thereto

Schedule 7.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES TO COMPANY, GUARANTORS
AND ADMINISTRATIVE AGENT
BORROWER
Patterson-UTI Energy, Inc.
450 Gears Road, Suite 500
Houston, Texas 77067
Attention: Chief Financial Officer
Telephone: (281) 765-7100
Facsimile: (281) 765-7175
GUARANTORS
Patterson Petroleum LLC
c/o Patterson-UTI Energy, Inc.
450 Gears Road, Suite 500
Houston, Texas 77067
Attention: Chief Financial Officer
Telephone: (281) 765-7100
Facsimile: (281) 765-7175
Patterson-UTI Drilling Company LLC
c/o Patterson-UTI Energy, Inc.
450 Gears Road, Suite 500
Houston, Texas 77067
Attention: Chief Financial Officer
Telephone: (281) 765-7100
Facsimile: (281) 765-7175
Patterson-UTI Drilling International, Inc.
c/o Patterson-UTI Energy, Inc.
450 Gears Road, Suite 500
Houston, Texas 77067
Attention: Chief Financial Officer
Telephone: (281) 765-7100
Facsimile: (281) 765-7175
Patterson-UTI Management Services, LLC
c/o Patterson-UTI Energy, Inc.
450 Gears Road, Suite 500
Houston, Texas 77067
Attention: Chief Financial Officer
Telephone: (281) 765-7100
Facsimile: (281) 765-7175
Schedule 7.01

 



--------------------------------------------------------------------------------



 



Universal Pressure Pumping, Inc.
c/o Patterson-UTI Energy, Inc.
450 Gears Road, Suite 500
Houston, Texas 77067
Attention: Chief Financial Officer
Telephone: (281) 765-7100
Facsimile: (281) 765-7175
Universal Wireline, Inc.
c/o Patterson-UTI Energy, Inc.
450 Gears Road, Suite 500
Houston, Texas 77067
Attention: Chief Financial Officer
Telephone: (281) 765-7100
Facsimile: (281) 765-7175
Universal Well Services, Inc.
c/o Patterson-UTI Energy, Inc.
450 Gears Road, Suite 500
Houston, Texas 77067
Attention: Chief Financial Officer
Telephone: (281) 765-7100
Facsimile: (281) 765-7175
WELLS FARGO BANK, N.A., as Administrative Agent
Address for Notices:
1525 W WT Harris Blvd.
Mail Code NC0680
Charlotte, NC 28262
Attention: Syndication/Agency Services
Telephone: (704) 590 2760
Facsimile: (704) 590 2790
With a copy to:
Wells Fargo Bank, N.A.
1000 Louisiana, 9th Floor
MAC T5002-090
Houston, Texas 77002
Attention: Brad Ellis, Vice President
Telephone: (713) 319-1985
Facsimile: (713) 739-1087
Email:
Schedule 7.01

 



--------------------------------------------------------------------------------



 



Administrative Agent’s Payment office:
Wells Fargo Bank, N.A.
ABA No.: 121000248
Acct. No.: 0296950720
Ref: Patterson-UTI Energy, Inc.
1525 W WT Harris Blvd.
Mail Code NC0680
Charlotte, NC 28262
Attention: Syndication/Agency Services
Telephone: (704) 590 2760
Facsimile: (704) 590 2790
WELLS FARGO BANK, N.A., as an L/C Issuer
Address for Notices:
1525 W WT Harris Blvd.
Mail Code NC0680
Charlotte, NC 28262
Attention: Syndication/Agency Services
Telephone: (704) 590 2760
Facsimile: (704) 590 2790
With a copy to:
Wells Fargo Bank, N.A.
1000 Louisiana, 9th Floor
MAC T5002-090
Houston, Texas 77002
Attention: Brad Ellis, Vice President
Telephone: (713) 319-1985
Facsimile: (713) 739-1087
Email:
Schedule 7.01

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as an L/C Issuer
Address for Notices:
333 S. Beaudry Avenue
19th Floor — CA9-703-19-23
Los Angeles, CA 90017
Standby Letter of Credit Department
Attention: Stella Rosales
Telephone: (213) 345-0141
Facsimile: (213) 345-6684
With a copy to:
Bank of America, N.A.
700 Louisiana
8th Floor — TX4-213-08-14
Attention: Pam Rodgers
Houston, Texas 77002
Telephone: (713) 247-7246
Facsimile: (713) 247-7286
Email: pamela.rodgers@bankofamerica.com
Schedule 7.01

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date:                     , _____
To: Wells Fargo Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of August 19,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent and an L/C Issuer.
     The undersigned hereby requests (select one):
     o a Borrowing o a conversion of Loans o a continuation of Eurodollar Rate
Loans
     1. On                                          (a Business Day).
     2. In the amount of $                    .
     3. Comprised of                            .

              [Type of Loan requested]

     4. For Eurodollar Rate Loans: with an Interest Period of
                     months.
     The Borrowing, if any, requested herein complies with the proviso to the
first sentence of Section 2.01 of the Agreement.

            PATTERSON-UTI ENERGY, INC.,
a Delaware corporation, as Borrower
      By:           Name:           Title:        

Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF REVOLVING CREDIT NOTE
                         , 2010
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                          or permitted and registered assigns
(the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Credit Loan from
time to time made by the Lender to the Borrower under that certain Credit
Agreement dated as of August 19, 2010 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Wells Fargo
Bank, N.A., as Administrative Agent and an L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Loan from the date of such Revolving Credit Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
     This Revolving Credit Note is one of the Revolving Credit Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender and by the Administrative
Agent in the ordinary course of business. The Lender may also attach schedules
to this Revolving Credit Note and endorse thereon the date, Type, amount and
maturity of its Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Revolving Credit Note.
     The terms of Section 10.09 of the Credit Agreement are incorporated herein
as fully as if set forth herein.
Exhibit B-1

 



--------------------------------------------------------------------------------



 



     THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT EACH OF THE ADMINISTRATIVE
AGENT AND THE LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER APPLICABLE FEDERAL
LAW.
     THIS REVOLVING CREDIT NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

            PATTERSON-UTI ENERGY, INC.,
a Delaware corporation, as Borrower
      By:           Name:           Title:        

Exhibit B-1

 



--------------------------------------------------------------------------------



 



Loans and Payments with respect thereto

                                          Amount of Principal   Outstanding    
            End of Interest   or Interest Paid   Principal Balance     Date  
Type of Loan Made   Amount of Loan Made   Period   This Date   This Date  
Notation Made By                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                         

Exhibit B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF TERM NOTE
                    , 2010
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                      or permitted and registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement dated as of August 19, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Wells Fargo Bank, N.A., as Administrative Agent and an L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender and by the Administrative Agent in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, Type, amount and maturity of its Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Term Note.
     The terms of Section 10.09 of the Credit Agreement are incorporated herein
as fully as if set forth herein.
Exhibit B-2

 



--------------------------------------------------------------------------------



 



     THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK; PROVIDED THAT EACH OF THE ADMINISTRATIVE AGENT
AND THE LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER APPLICABLE FEDERAL LAW.
     THIS TERM NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

            PATTERSON-UTI ENERGY, INC.,
a Delaware corporation, as Borrower
      By:           Name:           Title:        

Exhibit B-2

 



--------------------------------------------------------------------------------



 



Loans and Payments with respect thereto

                                          Amount of   Outstanding              
  End of   Principal or   Principal         Type of Loan   Amount of   Interest
  Interest Paid   Balance This   Notation Date   Made   Loan Made   Period  
This Date   Date   Made By                                                      
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
   

Exhibit B-2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     
To: Wells Fargo Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of August ___,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent and an L/C Issuer.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. [Attached hereto are] or [The Borrower has submitted or is submitting on
this date pursuant to Section 6.01(a) of the Agreement the following:] the
year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower ended as of the above date and the
report and opinion of an independent certified public accountant required by
such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. [Attached hereto are] or [The Borrower has submitted or is submitting on
this date pursuant to Section 6.01(b) of the Agreement the following:] the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
Exhibit C

 



--------------------------------------------------------------------------------



 



     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
—or—
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered, [except as follows:
                    ].
     5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
     6. Each Domestic Subsidiary (excluding Immaterial Subsidiaries) existing as
of the date of this Certificate has executed and delivered to the Administrative
Agent a Guaranty (or such other document as the Administrative Agent has
requested to cause such Domestic Subsidiary to become a Guarantor), and such
other documents as are required by Section 6.12 of the Agreement.
Exhibit C

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        .

            PATTERSON-UTI ENERGY, INC.,
a Delaware corporation, as Borrower
      By:           Name:           Title:        

Exhibit C

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                     (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I. Section 7.10(a) —Debt to Capitalization Ratio.

         
A. Consolidated Funded Indebtedness:
       
 
       
1. Obligations for borrowed money:
  $    
 
       
 
       
2. Reimbursement obligations arising under letters of credit, bankers’
acceptances, bank guaranties, surety bonds, and similar instruments:
  $    
 
       
 
       
3. Obligations to pay deferred purchase price of property or services (other
than trade accounts payable to a Person (i) in the United States or Canada, if
not past due for more than 60 days or (ii) in any other country, if not past due
for more than 120 days):
  $    
 
       
 
       
4. Indebtedness secured by a Lien on property owned or being purchased by the
Borrower or its Subsidiaries:
  $    
 
       
 
       
5. Capital leases:
  $    
 
       
 
       
6. Obligations in respect of any forward sale of production for which payment is
received in advance, other than on ordinary trade terms:
  $    
 
       
 
       
7. Obligations to purchase, redeem, or otherwise make any payment in respect of
any Equity Interest, on a date certain and not subject to any contingencies, or
at the option of the holder of such Equity Interest:
  $    
 
       
 
       
8. Guaranty obligations in respect of the foregoing:
  $    
 
       
 
       
9. Consolidated Funded Indebtedness (the sum of I.A.1 through I.A.8):
  $    
 
       
 
       
B. Total Capital
       
 
       
1. Consolidated Funded Indebtedness (I.A.9):
  $    
 
       
 
       
2. Consolidated Net Worth:
  $    
 
       
 
       
3. Total Capital (I.B.1 + I.B.2):
  $    
 
       
 
       
C. Debt to Capitalization Ratio ((I.A.9 ÷ I.B.3) x 100):
      %
 
       
 
       
Maximum allowed:
    45 %

Schedule 1 to Exhibit C

 



--------------------------------------------------------------------------------



 



II. Section 7.10(b) — Interest Coverage Ratio.

         
A. Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):
       
 
       
1. Consolidated Net Income for Subject Period:
  $    
 
       
 
       
2. Consolidated Interest Charges for Subject Period:
  $    
 
       
 
       
3. Income taxes for Subject Period (including state franchise taxes based on
income or similar taxes based on income):
  $    
 
       
 
       
4. Depreciation expenses for Subject Period:
  $    
 
       
 
       
5. Depletion expenses for Subject Period:
  $    
 
       
 
       
6. Amortization expenses for Subject Period:
  $    
 
       
 
       
7. Non-cash reductions of Consolidated Net Income for Subject Period:
  $    
 
       
 
       
8. Non-cash additions to Consolidated Net Income for Subject Period:
  $    
 
       
 
       
9. Consolidated EBITDA (II.A.1 + II.A.2 + II.A.3 + II.A.4 + II.A.5 + II.A.6 +
II.A.7 — II.A.8):
  $    
 
       
 
       
B. Consolidated Interest Charges for Subject Period:
       
 
       
1. Interest, premium payments, debt discount, fees, charges and related expenses
in connection with borrowed money or in connection with the deferred purchase
price of assets:
  $    
 
       
 
       
2. Rent expenses under capital leases treated as interest in accordance with
GAAP:
  $    
 
       
 
       
3. Consolidated Interest Charges (II.B.1 + II.B.2):
  $    
 
       
 
       
C. Interest Coverage Ratio (II.A.9 ÷ II.B.3):
  ___ to 1
 
       
Minimum required:
    3.00 to 1  

Schedule 1 to Exhibit C

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.   Assignor:                                            2.  
Assignee:                                         [and is an [Affiliate/Approved
Fund] of [identify Lender]]   3.   Borrower(s):Patterson-UTI Energy, Inc., a
Delaware corporation   4.   Administrative Agent: Wells Fargo Bank, N.A., as the
administrative agent under the Credit Agreement   5.   Credit Agreement:Credit
Agreement dated as of August 19, 2010, among Patterson-UTI Energy, Inc., the
Lenders from time to time party thereto, and Wells Fargo Bank, N.A., as
Administrative Agent and an L/C Issuer   6.   Assigned Interest:

Exhibit D

 



--------------------------------------------------------------------------------



 



                            Aggregate                 Amount of   Amount of    
Percentage       Commitment   Commitment     Assigned of       for all Lenders  
Assigned3       Commitment4     CUSIP Number
$
    $           %          
 
                       

[7. Trade Date:                                         ]5
     Effective Date:                                         , 20___ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]6 Accepted:

          WELLS FARGO BANK, N.A., as
Administrative Agent and as an L/C Issuer
    By:         Title:   

 

3   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   4
  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.   5   To be added
only if the consent of the Administrative Agent and L/C Issuer is required by
the terms of the Credit Agreement.   6   To be added only if the consent of the
Administrative Agent and L/C Issuer is required by the terms of the Credit
Agreement.

Exhibit D

 



--------------------------------------------------------------------------------



 



[Consented to:]7

          BANK OF AMERICA, N.A.,
as an L/C Issuer
    By:         Title:   

[Consented to:]8

          PATTERSON-UTI ENERGY, INC., as
Borrower
    By:         Title:   

 

7   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.   8   To be added only if the consent of the Borrower is
required by the terms of the Credit Agreement.

Exhibit D

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2 Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the
Annex 1 to Assignment and Assumption

 



--------------------------------------------------------------------------------



 



Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Annex 1 to Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF CONTINUING GUARANTY
     FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Patterson-UTI Energy, Inc.
(“Borrower”) or any other Loan Party under that certain Credit Agreement dated
as of August 19, 2010, by and between Borrower, the financial institutions party
thereto (collectively, the “Lenders”), and Wells Fargo Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and as an
L/C Issuer (the “Credit Agreement”), each of the Persons now or hereafter
signatories hereto (each a “Guarantor,” and, collectively, the “Guarantors”)
hereby furnishes in favor of Administrative Agent and the Lenders (each a
“Guaranteed Party” and collectively, the “Guaranteed Parties”) its joint and
several guaranty of the Guaranteed Obligations (as hereinafter defined) as
follows:
     1. Reference to Credit Agreement. Each Guarantor covenants and agrees that
certain representations, warranties and covenants set forth in the Credit
Agreement are applicable to Guarantors, and it (i) reaffirms that each such
representation and warranty is true and correct in every material respect with
respect to such Guarantor to the extent that such representation and warranty
refers to such Guarantor, and (ii) agrees to comply with all of the covenants
related to it, contained in the Credit Agreement. Each Guarantor agrees that if
the Credit Agreement shall cease to remain in effect for any reason whatsoever
during any period and any part of the Guaranteed Obligations (as hereinafter
defined) remain unpaid, then the terms, covenants, and agreements thereof which
are applicable to it shall nevertheless continue in full force and effect as
obligations of such Guarantor under this Guaranty. Each Guarantor shall take, or
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default is caused by
the failure to take or refrain from taking such action, as the case may be. All
capitalized terms used but not defined herein shall have the meaning assigned to
such term in the Credit Agreement.
     2. Guaranty. (a) Each Guarantor hereby, jointly and severally, absolutely
and unconditionally guarantees, as a guarantee of payment and not as a guarantee
of collection, the prompt payment in full in Dollars when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of
          (i) any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary, of any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, and
          (ii) all existing and future indebtedness and liabilities of the
Borrower or any Subsidiary of the Borrower pursuant to any Lender Interest Rate
Swap Contract arising while such Lender or its Affiliate is a Lender party to
the Credit Agreement,
in each case including interest and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are
Exhibit E

 



--------------------------------------------------------------------------------



 



allowed claims in such proceeding (collectively, the “Guaranteed Obligations”).
As used herein, “Lender Interest Rate Swap Contract” means a Swap Contract
between the Borrower or any Subsidiary of the Borrower and any Lender or
Affiliate of a Lender entered into for purposes of mitigating interest rate
risk.
          (b) The books and records of the Guaranteed Parties showing the amount
of the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations, absent
manifest error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor, or by any fact or circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty.
          (c) The obligations of each Guarantor hereunder shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code (Title 11, United States Code) or any comparable provisions of any
applicable state law.
     3. No Setoff or Deductions; Taxes. Each Guarantor represents and warrants
that it is an entity formed or incorporated, as the case may be, under the laws
of one or more states of the United States of America. All payments by the
Guarantors hereunder shall be paid in full, without setoff or counterclaim or
any deduction or withholding whatsoever for any and all Indemnified Taxes or
Other Taxes. If any Guarantor must make a payment under this Guaranty, such
Guarantor agrees that it will make the payment from one of its U.S. resident
offices to Administrative Agent, on behalf of the Guaranteed Parties. If
notwithstanding the foregoing, any Guarantor makes a payment to a Guaranteed
Party under this Guaranty to which Guarantor shall be required by applicable law
to deduct any Indemnified Taxes or Other Taxes from such payments, such
Guarantor shall pay all such taxes to the relevant authority in accordance with
applicable law such that the applicable Guaranteed Party receives the sum it
would have received had no such deduction or withholding been made and shall
also pay to such Guaranteed Party, within 30 days after demand therefor, all
additional amounts which such Guaranteed Party specifies as necessary to
preserve the after-tax yield would have received if such taxes had not been
imposed. Such Guarantor shall promptly provide such Guaranteed Party with an
original receipt or certified copy issued by the relevant authority evidencing
the payment of any such amount required to be deducted or withheld.
     4. No Termination. This Guaranty is a continuing and irrevocable guaranty
of all Guaranteed Obligations now or hereafter existing and shall remain in full
force and effect until (i) all Guaranteed Obligations and any other amounts
payable under this Guaranty are indefeasibly paid and performed in full, the
Commitments of the Lenders under the Credit Agreement are terminated, and all
Letters of Credit have expired or been terminated and can no longer be drawn, or
(ii) with respect to a Guarantor, such Guarantor is released from its
obligations under this Guaranty by an instrument in writing signed by the
Administrative Agent pursuant to the Credit Agreement (such Guarantor referenced
in this clause (ii) is herein referred to as a “Released Guarantor”.
Exhibit E

 



--------------------------------------------------------------------------------



 



     5. Waiver of Notices. Each Guarantor waives notice of the acceptance of
this Guaranty and of the extension or continuation of the Guaranteed Obligations
or any part thereof. Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which such
Guarantor might otherwise be entitled.
     6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full and the commitments of
the Lenders under the Credit Agreement are terminated. If any amounts are paid
to any Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Guaranteed Parties and shall
forthwith be paid to Administrative Agent, on behalf of the Guaranteed Parties,
to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
     7. Waiver of Suretyship Defenses. Each Guarantor agrees that the Guaranteed
Parties may, at any time and from time to time, and without notice to the
Guarantors, make any agreement with Borrower or with any other person or entity
liable on any of the Guaranteed Obligations or providing collateral as security
for the Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging or
otherwise affecting the obligations of the Guarantors under this Guaranty. Each
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or any other guarantor (including any other Guarantor
hereunder), or the cessation from any cause whatsoever of the liability of
Borrower or any other Loan Party, or any claim that such Guarantor’s obligations
exceed or are more burdensome than those of Borrower or any other Loan Party and
waives the benefit of any statute of limitations affecting the liability of such
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
any Guaranteed Party now has or may hereafter have against Borrower or any other
Loan Party and waives any benefit of and any right to participate in any
security now or hereafter held by the Guaranteed Parties. Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.
     8. Exhaustion of Other Remedies Not Required. The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations. Each Guarantor waives diligence
by the Guaranteed Parties and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring the Guaranteed Parties to exhaust any right or remedy or to take
any action against Borrower, any other guarantor (including any other Guarantor
hereunder), or any other person, entity or property before enforcing this
Guaranty against such Guarantor, including, but not limited to, the benefits of
Chapter 34 of the Texas Business and Commerce Code, §17.001 of the Texas Civil
Practice and Remedies Code, and Rule 31 of the Texas Rules of Civil Procedure,
or any similar statute.
Exhibit E

 



--------------------------------------------------------------------------------



 



     9. Reinstatement. Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Guaranteed Parties have in possession of or
have released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction, in each case, however, other than a Released
Guarantor.
     10. Subordination. Each Guarantor hereby subordinates, to the extent herein
provided and except as otherwise set forth below in this Section 10, all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising (the “Subordinated Obligations”), to the
indefeasible payment in full of all Guaranteed Obligations. As long as no Event
of Default has occurred and is continuing, this Guaranty shall not limit any
Guarantor’s right to receive payment from any Loan Party on account of any
Subordinated Obligations. Upon the occurrence and during the continuation of an
Event of Default, the Guarantor agrees not to accept any payment for any
Subordinated Obligations. In the event of (i) any insolvency, bankruptcy,
receivership, liquidation, reorganization, readjustment, composition or other
similar proceeding relating to a Loan Party, its creditors as such or its
property, (ii) any proceeding for the liquidation, dissolution or other
winding-up of a Loan Party, voluntary or involuntary, whether or not involving
insolvency or bankruptcy proceedings, (iii) any assignment by a Loan Party for
the benefit of creditors, or (iv) any other marshalling of the assets of a Loan
Party, the Guaranteed Obligations (including any interest thereon accruing at
the legal rate after the commencement of any such proceedings and any additional
interest that would have accrued thereon but for the commencement of such
proceedings) shall first be paid in full before any payment or distribution,
whether in cash, securities or other property, shall be made by or on behalf of
or from the estate of such Loan Party to any holder of Subordinated Obligations.
If a Guarantor receives any payment of any Subordinated Obligations in violation
of the terms of this Section, such Guarantor shall hold that payment in trust
for Administrative Agent and Lenders and promptly turn it over to Administrative
Agent, in the form received (with any necessary endorsements), to be applied to
the Guaranteed Obligations.
     11. Information. Each Guarantor agrees to furnish promptly to
Administrative Agent such information of the type described in Section 6.02(h)
of the Credit Agreement.
     12. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy or reorganization of Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by the Guarantors,
jointly and severally, immediately upon demand by the Guaranteed Parties.
     13. Expenses. Each Guarantor shall pay, jointly and severally, on demand
all out-of-pocket expenses (including reasonable attorneys’ fees and expenses
and the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of any Guaranteed Party’s rights under
this Guaranty, including any incurred in the preservation, protection or
enforcement of any rights of any Guaranteed Party in any case commenced by or
Exhibit E

 



--------------------------------------------------------------------------------



 



against any Guarantor under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute. The obligations of each Guarantor under the
preceding sentence shall survive termination of this Guaranty.
     14. Application of Payments. Any payment received by any Guaranteed Party
from any Guarantor (or from any Lender pursuant to Paragraph 19 below), shall be
remitted to and applied by Administrative Agent in accordance with Section 8.03
of the Credit Agreement.
     15. Amendments. No amendment or waiver of any provision of this Guaranty,
nor consent to any departure by any Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed, in the case of
amendments, by the Guarantor(s) affected thereby and by Administrative Agent,
and, in the case of consents or waivers, by Administrative Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which made or given. Notwithstanding the
foregoing, no Guarantor shall be released from this Guaranty except by a writing
signed by the Administrative Agent as permitted by Section 9.10 or Section 10.01
of the Credit Agreement.
     16. No Waiver; Enforceability. No failure by the Guaranteed Parties to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.
     17. Assignment; Governing Laws; Jurisdiction. This Guaranty shall (a) bind
each Guarantor and its successors and assigns, provided that such Guarantor may
not assign its rights or obligations under this Guaranty without the prior
written consent of Administrative Agent and the Lenders (and any attempted
assignment without such consent shall be void), (b) inure to the benefit of the
Guaranteed Parties and their successors and permitted assigns and each Lender
may, without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign or sell participations in the Guaranteed
Obligations and this Guaranty, in whole or in part, and (c) be governed by the
internal laws of the State of New York; provided that the Administrative Agent
and each Lender shall retain all rights arising under applicable federal law.
     Each Guarantor hereby irrevocably (i) submits to the non exclusive
jurisdiction of any State court sitting in New York City, any United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty, and (ii) waives to the fullest extent permitted by applicable law any
defense asserting an inconvenient forum in connection therewith. Service of
process by the Guaranteed Parties in connection with such action or proceeding
shall be binding on each Guarantor if sent to such Guarantor by registered or
certified mail at its address specified below. Subject to such Lender’s
compliance with Section 10.07 of the Credit Agreement, each Guarantor agrees
that each Lender may disclose to any prospective purchaser and any purchaser of
all or part of the Guaranteed Obligations any and all information in such
Lender’s possession concerning such Guarantor, this Guaranty and any security
for this Guaranty.
Exhibit E

 



--------------------------------------------------------------------------------



 



     18. Condition of Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from
Borrower such information concerning the financial condition, business and
operations of Borrower as such Guarantor requires, and that the Guaranteed
Parties have no duty, and such Guarantor is not relying on the Guaranteed
Parties at any time, to disclose to such Guarantor any information relating to
the business, operations or financial condition of Borrower.
     19. Setoff. Each Guarantor agrees to the provisions of Section 10.08 of the
Credit Agreement.
     20. Further Assurances. Each Guarantor agrees that at any time and from
time to time, at the expense of such Guarantor, to promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or desirable, or that Administrative Agent may reasonably request, to
enable Administrative Agent to protect and to exercise and enforce the rights
and remedies of the Guaranteed Parties hereunder.
     21. Addition of Guarantors. The initial Guarantors hereunder shall be each
of the Subsidiaries of Borrower that are signatories hereto and that are listed
on Schedule 1 attached hereto. From time to time subsequent to the time hereof,
additional Subsidiaries of Borrower may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty Agreement in the form of Exhibit A attached hereto and delivery to the
Administrative Agent of all items required pursuant to Section 6.12(b) of the
Credit Agreement. Upon delivery of any such counterpart to Administrative Agent,
notice of which is hereby waived by Guarantors, each such Additional Guarantor
shall be a Guarantor and shall be a party hereto as if such Additional Guarantor
were an original signatory hereof. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Guarantor hereunder, or by any election by
Administrative Agent not to cause any Subsidiary of Borrower to become an
Additional Guarantor hereunder.
     22. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to Administrative Agent or any Guarantor
as provided in Section 10.02 of the Credit Agreement.
     23. Joint and Several Obligations. Each Guarantor acknowledges that
(i) this Guaranty is a master Guaranty pursuant to which other Subsidiaries of
Borrower now or hereafter may become parties, and (ii) the guaranty obligations
of each of the Guarantors hereunder are joint and several.
     24. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND EACH GUARANTEED PARTY WAIVES TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS
GUARANTY. THIS GUARANTY (INCLUDING ANY SUPPLEMENTAL GUARANTY OR OTHER AGREEMENT
BY WHICH A PERSON BECOMES A GUARANTOR), AND THE CREDIT AGREEMENT REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE
Exhibit E

 



--------------------------------------------------------------------------------



 



OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.
Exhibit E

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be duly
executed and delivered by their respective officers thereunto duly authorized as
of August 19, 2010.
[NAMES OF THE GUARANTORS]
Exhibit E

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
INITIAL GUARANTORS
Patterson Petroleum LLC
Patterson-UTI Drilling Company LLC
Patterson-UTI Drilling International, Inc.
Patterson-UTI Management Services, LLC
Universal Well Services, Inc.
Universal Pressure Pumping, Inc.
Universal Wireline, Inc.
Schedule 1 to Exhibit E

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COUNTERPART TO CONTINUING GUARANTY
     In witness whereof, the undersigned Additional Guarantor has caused this
Counterpart to Continuing Guaranty to be duly executed and delivered by its duly
authorized officer as of                      ___, 20___.

            [NAME OF ADDITIONAL GUARANTOR]
      By:           Name:
 
      Title:
 
   

Exhibit A to Exhibit E

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF OPINION OF COUNSEL
August 19, 2010
Each of the Lenders under the
  Credit Agreement, including those
  Lenders listed in Schedule A hereto
Wells Fargo Bank, N.A.,
  as Administrative Agent for the Lenders, L/C Issuer, Swing Line Lender, and
Lender
[Address to come]
Ladies and Gentlemen:
     We have acted as counsel to Patterson-UTI Energy, Inc., a Delaware
corporation (the “Company”), in connection with its execution and delivery of
(i) the Credit Agreement dated as of August 19, 2010 (the “Credit Agreement”),
among the Company, the lenders from time to time parties thereto (the
“Lenders”), and Wells Fargo Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), letter of credit issuer, swing line
lender, and lender, and (ii) the promissory notes each dated August 19, 2010
(the “Notes”), executed and delivered by the Company pursuant to the Credit
Agreement. In addition, we have acted as counsel to the Guarantors each in
connection with its execution and delivery of the Continuing Guaranty dated as
of August 19, 2010 (the “Guaranty”). Capitalized terms used and not defined
herein or in any Schedule hereto have the meanings assigned to such terms in the
Credit Agreement. The opinions expressed herein are being furnished to you
pursuant to Section 4.01(a)(v) of the Credit Agreement.
     In rendering the opinions expressed herein, we have (i) examined the Credit
Agreement, the Notes, and the Guaranty (collectively, the “Financing
Documents”), corporate records of the Company and each of the Guarantors
(collectively, the “Loan Parties”), certificates of representatives of the Loan
Parties, certificates and other communications of public officials and such
other instruments, agreements and documents as are in our judgment necessary to
enable us to render the opinions expressed herein, and (ii) as to questions of
fact material to the opinions expressed herein, and as to factual matters
arising in connection with our examination of the aforesaid materials, relied,
to the extent we deemed appropriate, upon the factual representations and
warranties contained in the Financing Documents, upon such certificates,
communications, instruments, agreements, and documents and certain facts stated
elsewhere herein.
     In making such examination and in such reliance, we have assumed the
authenticity and completeness of all records, certificates, instruments,
agreements, and other documents submitted to us as originals, the conformity to
authentic originals, records, certificates, instruments, agreements, and other
documents of all copies submitted to us as copies, and the authenticity of the
originals of such latter records, certificates, instruments, agreements, and
other documents. In

 



--------------------------------------------------------------------------------



 



Wells Fargo Bank, N.A., as Administrative Agent
September ___, 2010
addition, we have assumed the legal capacity of each natural person identified
in, or indicated as having executed, any of those records, certificates,
instruments, agreements, and other documents and the genuineness of all
signatures on all such records, certificates, instruments, agreements, and other
documents.
     In rendering the opinions expressed herein, we also have assumed the
following:
          (i) each Person a party to any Financing Document other than a Loan
Party (each such Person other than the Loan Parties, an “Other Party”) (a) has
been duly organized or formed (as applicable), (b) is validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation
(as applicable), and (c) has the corporate or equivalent power and authority to
execute and deliver, and to perform its obligations under, each of the Financing
Documents in which such Person is identified as a party;
          (ii) the execution and delivery of each of the Financing Documents by
each Other Party, and the performance of its obligations thereunder, have been
duly authorized by all necessary corporate or equivalent action on the part of
each such Other Party;
          (iii) each Other Party has duly executed and delivered each of the
Financing Documents in which such Other Party is identified as a party;
          (iv) each Person a party to any Financing Document other than a Loan
Party has (a) satisfied each legal requirement that is applicable to such Person
to the extent necessary to make such Financing Document enforceable against such
Person, and (b) complied with any other legal requirements pertaining to the
status of such Person as such status relates to the rights of such Person to
perform or enforce (as applicable) such Financing Document against each other
Person that is identified as a party to such Financing Document;
          (v) no order, consent, approval, license, authorization, waiver, or
validation of, or filing, recording, or registration with, or notice to, or
exemption by any court, governmental body, or authority, or any subdivision
thereof, is required to authorize or is required in connection with the
execution and delivery of any Financing Document by any Person identified in any
such Financing Document as a party thereto or in connection with the performance
of any such Person’s obligations thereunder or the consummation of the
transactions contemplated thereby, other than those that have been obtained or
made and are in full force and effect (provided, that we make no such assumption
with respect to consents, approvals, and the like applicable to the Loan Parties
to the extent that we express our opinion rendered in paragraph 6 below);
          (vi) each of the Financing Documents is the valid and binding
obligation of each Person identified as a party thereto (other than a Loan
Party), enforceable against each such Person in accordance with its terms; and
          (vii) Administrative Agent has been and is the duly appointed agent of
each of the Lenders and L/C Issuers (the Administrative Agent, L/C Issuers,
Lenders, and Swing Line Lenders collectively, the “Financing Parties”).

 



--------------------------------------------------------------------------------



 



Wells Fargo Bank, N.A., as Administrative Agent
September ___, 2010
     Based upon the foregoing and in the reliance thereon, and subject to and
qualified by the assumptions, qualifications, limitations, and exceptions set
forth herein, and having due regard for such legal considerations as we deem
relevant, we are of the opinion that:
          1. a. The Company is validly existing as a corporation in good
standing under the General Corporation Law of the State of Delaware (the
“DGCL”).
               b. Each of the Delaware Corporations is validly existing as a
corporation in good standing under the DGCL.
               c. Each of the Delaware LLCs is validly existing as a limited
liability company in good standing under the Delaware Limited Liability Company
Act (the “Delaware LLC Act”).
               d. Each of the Texas LLCs is validly existing as a limited
liability company under the Texas Limited Liability Company Law of the Texas
Business Organizations Code.
          2. The execution and delivery by each Loan Party of each Financing
Document to which it is a party, and the performance by such Loan Party of its
obligations thereunder, are within its corporate or limited liability company
(as the case may be) power and authority and have been duly authorized by all
necessary corporate or limited liability company (as the case may be) action.
          3. Each Financing Document to which a Loan Party is a party has been
duly executed and delivered by it.
          4. Under the internal laws of the State of New York, each of the
Financing Documents to which a Loan Party is a party is a valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms.
          5. Neither the execution and delivery by a Loan Party of any Financing
Document to which it is a party, nor the performance of its obligations
thereunder, will (i) result in a violation by it of (a) any statutory law or
regulation applicable to such Person, or (b) the certificate of incorporation
and bylaws or certificate of formation or limited liability company agreement
(as the case may be) of such Person, or (ii) result in a breach of, or
constitute a default under, the terms of any agreement or instrument binding on
such Person which is filed as an exhibit to the Company’s Annual Report on Form
10-K for the year ended December 31, 2008.
          6. No consent, approval, authorization, or waiver of, or notice to or
filing with, or other action by, any governmental authority is required to be
obtained or made by a Loan Party by any material statutory law or regulation
applicable to such Loan Party as a condition to the execution and delivery by
such Loan Party of any Financing Document to which it is a party, or the
performance by such Loan Party of its obligations under any Financing Document
to which it is a party.

 



--------------------------------------------------------------------------------



 



Wells Fargo Bank, N.A., as Administrative Agent
September ___, 2010
          7. None of the Loan Parties is an “investment company,” as such term
is defined in the Investment Company Act of 1940, as amended.
          8. Assuming the Company complies with the provisions of the Credit
Agreement relating to the use of proceeds thereunder (whether or not therein
stated as a covenant), the use by it of proceeds from the Loans will not result
in a violation of Regulation U of the Federal Reserve Board.
     The foregoing opinions expressed herein are further subject to, and
qualified by, the following assumptions, exceptions, qualifications, and
limitations:
          A. The opinions expressed herein are limited exclusively to the laws
of the States of New York and Texas, the DGCL, the Delaware LLC Act, and the
federal statutory laws and regulations of the United States of America. In
respect to such laws, in addition to other limitations set forth herein, such
reference is limited to laws that are normally applicable to the transactions
provided for in the Financing Documents, and, in any event and without
limitation, does not include statutes, laws, rules, or regulations relating to
(i) the operation of any asset or property, (ii) utility regulation,
(iii) antitrust, (iv) taxation, or (v) securities law, or the construction or
interpretations of any of the foregoing, or authorizations, permits, consents,
and the like with respect thereto. Reference herein to the “internal laws” of a
jurisdiction is to the laws of that jurisdiction, other than (x) that
jurisdiction’s choice-of-law statutes and rules, (y) the statutes and
ordinances, the administrative decisions, and the rules and regulations of
counties, towns, municipalities, and political subdivisions (whether created or
enabled through legislative action at the federal, state, regional, or local
level), and (z) judicial decisions to the extent they deal with any of the
foregoing.
          B. The opinions expressed in paragraph 4 hereof (such opinions
expressed in such paragraph, the “Remedies Opinions”) are further subject to the
following:
          (i) The enforceability of the Financing Documents, and to the extent
applicable, the Liens created thereby, may be limited or affected by
(a) bankruptcy, insolvency, reorganization, moratorium, liquidation,
rearrangement, conservatorship, receivership, fraudulent conveyance, or transfer
or similar laws (including court decisions) relating to or affecting the rights
and remedies of creditors generally or providing for the relief of debtors,
(b) general principles of equity, including, without limitation, requirements of
good faith, fairness, and reasonableness, and the possible unavailability of
specific performance or injunctive relief (regardless of whether enforceability
is considered in a proceeding in equity or at law), (c) the refusal of a
particular court to grant (1) equitable remedies, including, without limitation,
specific performance and injunctive relief, or (2) a particular remedy sought by
a Financing Party under any Financing Document as opposed to another remedy
provided for therein or another remedy available at law or in equity, and
(d) judicial discretion.
          (ii) In rendering the Remedies Opinions expressed in paragraph 4, we
express no opinion as to the validity or enforceability of any provision of any
Financing Document that:

 



--------------------------------------------------------------------------------



 



Wells Fargo Bank, N.A., as Administrative Agent
September ___, 2010
     (1) purports to (i) establish evidentiary standards or characterizations,
treatments or effects of payments or rights, in each case made or existing
under, or in connection with, any Financing Document, (ii) waive or otherwise
affect any right, warranty, or defense that cannot be waived or otherwise
affected as a matter of law, (iii) negate the effect of any course of dealing or
any exercise, or failure or delay to exercise, any right, power, privilege, or
remedy, (iv) relate to indemnities, exculpation, or contribution to the extent
prohibited by public policy or require indemnification or contribution (as
applicable) for liability on account of fraud, gross negligence, willful
misconduct, breach of the performance of an agreed undertaking, violation of law
or illegal conduct (or the public policy underlying such action or conduct) of
any Person seeking or asserting the benefit of such indemnity, exculpation, or
contribution provision, (v) limit liability of any Person to claims for gross
negligence or willful misconduct, (vi) grant to any Person the right to offset
special deposits against obligations owed under the Financing Documents,
(vii) authorize conclusive determinations by any party or to permit a party to
make determinations in its sole discretion, or (viii) restrict access to legal
or equitable remedies;
     (2) states that (i) prohibition, illegality, invalidity, or
unenforceability of any provision of such Financing Document in any jurisdiction
shall not (a) invalidate the remaining provisions of such Financing Document, or
(b) affect that provision in any other jurisdiction, or (ii) the right of any
Person to exercise any right or remedy on the basis of any misrepresentation or
breach of warranty is not affected by any action by a Lender;
     (3) constitutes a submission to or acceptance of the jurisdiction of, or
permits an action against any Person to be brought, or waives any objection to
the laying of venue or choice of forum in such an action, in, the courts of any
jurisdiction, other than the courts of the State of New York or the federal
courts of the United States of America sitting in the State of New York;
     (4) permits an action against any Person to be brought in the courts of the
State of New York (i) if such Person has not been served with process in that
action in accordance with applicable rules of procedure, or (ii) if the court in
which the action is brought does not have jurisdiction of the subject matter of
the action;
     (5) permits an action against any Person to be brought in the federal
courts of the United States of America sitting in the State of New York (i) if
such Person has not been served with process in accordance with applicable rules
of procedure, or (ii) if those courts do not have jurisdiction in the subject
matter of the action;
     (6) requires the reimbursement to any Person whose breach of a recognizable
standard of performance or care in acting or failing timely or otherwise
properly to act substantially contributed to the basis for which such
reimbursement is sought; or

 



--------------------------------------------------------------------------------



 



Wells Fargo Bank, N.A., as Administrative Agent
September ___, 2010
     (7) provides for the enforcement in any jurisdiction of a judgment of the
courts of another jurisdiction.
          (iii) We have assumed that each Financing Party will act reasonably
and in good faith in performing its duties, and in exercising its rights and
remedies, under the Financing Documents. In this regard, we note that the
enforceability of specific provisions of the Financing Documents may be subject
to standards of reasonableness, care and diligence and “good faith” limitations
and obligations such as those provided in Sections 1-102(3), 1-203, 1-208 and
5-109 of the Uniform Commercial Code as in effect in the State of New York and
similar applicable principles of common law and judicial precedent. Further, we
have also assumed that each Financing Party will enforce the respective
Financing Documents in compliance with the provisions thereof and all
requirements of applicable law.
          (iv) Furthermore, we note that the maximum lawful amount or rate of
interest which any national bank, a federal savings bank or any foreign bank or
branch of a foreign bank which is subject to the jurisdiction of the federal
banking laws of the United States of America, may take, receive, reserve,
contract for, or charge is governed by federal statutory law. Further, Financing
Parties that are entities other than such financial institutions may, in
accordance with laws governing their respective operation and business, be
subject to statutory limits provided by the laws other than the laws of the
State of New York. In rendering the Remedies Opinions, we express no opinion as
to whether the interest provided for in any Financing Document is in excess of
any such maximum lawful amount or rate or as to the effect of the provisions for
interest in any Loan Document on the enforceability of the Financing Documents
with respect to any Financing Party constituting a national bank or such foreign
bank or branch thereof which is located in any jurisdiction other than the State
of New York.
          C. We do not express any opinion with respect to any exhibit to, or
other agreement referred to in, any of the Financing Documents.
          D. In rendering the foregoing opinions, we have not, pursuant to our
engagement, endeavored to express any opinions, and we express no opinions, and
none are intended to be implied hereby nor shall be inferred herefrom, as to
(i) the various state and federal laws, statutes, regulations, interpretations,
opinions, directives, orders, rulings, authorities, or similar matters
regulating or governing any Financing Party (collectively, the “Rules”) and/or
its entry into, execution, delivery, or performance of the Financing Documents,
or the transactions provided for therein, or the conduct of its business related
thereto, or (ii) any Financing Party’s compliance with any of the Rules in
connection with any Financing Document, or the transactions provided for
therein.
          E. In rendering the opinions expressed in paragraph 1 above relating
to existence and good standing, we have relied solely upon a review of
certificates of public officials, without further investigation as to matters
set forth therein, and such opinions are limited to the dates of such
certificates.

 



--------------------------------------------------------------------------------



 



Wells Fargo Bank, N.A., as Administrative Agent
September ___, 2010
          The opinions expressed herein are solely for the benefit of, and may
only be relied upon by each Financing Party, and its permitted successors and
assigns, in connection with the Financing Documents; provided however, any
reliance on such opinions by a Person who becomes a party to the Financing
Documents after the date of this opinion letter shall be as to the opinions
expressed herein as of the date of this opinion letter and shall not constitute
a reissuance of such opinions as of the date of any such subsequent reliance or
other subsequent date. Neither this opinion letter nor any excerpt hereof (nor
any reproduction of any of the foregoing) may be furnished to (except in
connection with a legal or arbitral proceeding or as may be required by
applicable law, and in any such events, as shall be directed and required
incident thereto pursuant to a duly issued subpoena, writ, order or other legal
process), or relied upon by, any other Person without the prior written consent
of this Firm. The opinions expressed herein are as of the date hereof (and not
as of any other date, including, without limitation, the effective date of any
Financing Document if a date other than the date hereof) or, to the extent a
reference to certificates of public officials or other documents made herein,
such date or dates, and we make no undertaking to amend or supplement such
opinions as facts and circumstances come to our attention or changes in the law
occur which could affect such opinions.

            Very truly yours,


DRAFT

Fulbright & Jaworski L.L.P.
                     

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
LIST OF LENDERS
Wells Fargo Bank, N.A.
Bank of America, N.A.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Amegy Bank, National Association
Comerica Bank
HSBC Bank USA, N.A.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
LIST OF GUARANTORS
The Persons listed immediately below, collectively, the “Delaware Corporations”
Patterson-UTI Drilling International, Inc.
Universal Well Services, Inc.
Universal Pressure Pumping, Inc.
Universal Wireline, Inc.
The Persons listed immediately below, collectively the “Delaware LLCs”
Patterson-UTI Management Services, LLC
The Persons listed immediately below, collectively, the “Texas LLCs”
Patterson Petroleum LLC
Patterson-UTI Drilling Company LLC
The Delaware Corporations, Delaware LLCs, and Texas LLCs, collectively, the
“Guarantors.”
Exhibit F

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SWING LINE LOAN NOTICE
     Date:                     , ___
To: Wells Fargo Bank, N.A., as Swing Line Lender
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of August 19,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
     The undersigned hereby requests a Swing Line Borrowing:
     1. On                                          (a Business Day).
     2. In the amount of $                    .
     The Swing Line Borrowing complies with the provisions of Section 2.15 of
Agreement, and if an AutoBorrow Agreement is in effect on the date hereof, also
complies with the terms of such AutoBorrow Agreement.

            PATTERSON-UTI ENERGY, INC.,
a Delaware corporation, as Borrower
      By:           Name:
 
      Title:
 
   

Exhibit G

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF PREPAYMENT NOTICE
     Date:                     , ___
To: Wells Fargo Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of August 19,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent and an L/C Issuer.
     The undersigned hereby gives notice of prepayment on the following Type of
Loan (select one):
     o Base Rate Loans o Eurodollar Rate Loans
     1. On                                          (a Business Day).
     2. In the amount of $                    .
     The giving of this notice and the amount of the prepayment of the Loans
indicated herein comply with Section 2.04(a) of the Agreement.

            PATTERSON-UTI ENERGY, INC.,
a Delaware corporation, as Borrower
      By:           Name:
 
      Title:
 
   

Exhibit H

 